Exhibit 10.4

 

OFFICE LEASE

 

BETWEEN

 

SPC PARK PLAZA PARTNERS LLC, DIAMOND HILLCREST, LLC, AND
HTH HILLCREST PROJECT LLC, AS CO-OWNERS

 

(“LANDLORD”)

 

AND

 

HILLTOP HOLDINGS INC.

 

(Doing Business in Texas as HTH HOLDINGS INC.)

 

(“TENANT”)

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

Basic Lease Information

1

 

 

 

2.

Lease Grant

5

 

 

 

3.

Construction; Term; Adjustment of Commencement Date; Possession

6

 

 

 

4.

Rent

10

 

 

 

5.

Tenant’s Use of Premises

17

 

 

 

6.

Services to be Furnished by Landlord

18

 

 

 

7.

Use of Electrical Services by Tenant

21

 

 

 

8.

Repairs and Alterations

22

 

 

 

9.

Entry by Landlord

24

 

 

 

10.

Assignment and Subletting

24

 

 

 

11.

Liens

26

 

 

 

12.

Indemnity and Waiver of Claims

27

 

 

 

13.

Insurance

27

 

 

 

14.

Mutual Waiver of Subrogation

28

 

 

 

15.

Casualty Damage

28

 

 

 

16.

Condemnation

30

 

 

 

17.

Events of Default

30

 

 

 

18.

Remedies

31

 

 

 

19.

Landlord Payment Defaults

33

 

 

 

20.

Limitation of Liability

33

 

 

 

21.

No Waiver

34

 

 

 

22.

Tenant’s Right to Possession

34

 

 

 

23.

Holding Over

34

 

 

 

24.

Subordination to Mortgages; Estoppel Certificate

34

 

 

 

25.

Attorneys’ Fees

35

 

 

 

26.

Notice

35

 

 

 

27.

Reserved Rights

36

 

 

 

28.

Surrender of Premises

36

 

 

 

29.

Hazardous Materials

36

 

 

 

30.

Miscellaneous

37

 

 

 

31.

Special Provisions

41

 

i

--------------------------------------------------------------------------------


 

EXHIBITS AND RIDERS:

 

EXHIBIT A-1

OUTLINE AND LOCATION OF PREMISES

EXHIBIT A-2

LEGAL DESCRIPTION OF PROPERTY

EXHIBIT A-3

OUTLINE AND LOCATION OF RIGHT OF FIRST REFUSAL SPACE

EXHIBIT B

MEMORANDUM OF COMMENCEMENT DATE AND SQUARE FOOTAGE

EXHIBIT C

DELIVERY CONDITION AND LANDLORD WORK

 

SCHEDULE 1-BUILDING CONSTRUCTION SCHEDULE

 

SCHEDULE 2-BUILDING SCHEMATICS

EXHIBIT D

WORK LETTER

EXHIBIT E

BUILDING RULES AND REGULATIONS

EXHIBIT F

PARKING AGREEMENT

EXHIBIT G

JANITORIAL SPECIFICATIONS

EXHIBIT H

SIGNAGE

EXHIBIT I

MEMORANDUM OF LEASE

EXHIBIT J

CONDOMINIUM DOCUMENTS

RIDER NO. 1

EARLY EXPANSION AND CONTRACTION OPTIONS

RIDER NO. 2

OPTIONS TO EXTEND

RIDER NO. 3

RIGHT OF FIRST REFUSAL

 

ii

--------------------------------------------------------------------------------


 

OFFICE LEASE

 

This Office Lease (this “Lease”) is entered into by and between SPC PARK PLAZA
PARTNERS LLC, a Texas limited liability company, DIAMOND HILLCREST, LLC, a Texas
limited liability company, and HTH HILLCREST PROJECT LLC, a Texas limited
liability company, as co-owners (collectively, “Landlord”), and HILLTOP HOLDINGS
INC., a Maryland corporation, doing business in Texas as HTH Holdings Inc.
(“Tenant”), and shall be effective as of             , 2018 (the “Effective
Date”).

 

1.                                      Basic Lease Information.

 

The key business terms used in this Lease are defined as follows:

 

A.                                    “Building”:  A mixed-use retail and office
tower to be constructed by Landlord located at 6565 Hillcrest Avenue, University
Park, Texas 75205, which shall be known as Hilltop Plaza.

 

B.                                    “Rentable Square Footage of the Building”
is approximately 118,989  square feet of Rentable Square Footage composed of
approximately 76,724.75 square feet of Rentable Square Footage in the Office
Condominium Unit (defined below) and 42,264.25 square feet of Rentable Square
Footage in the Retail Condominium Unit (defined below).

 

C.                                    “Premises”:  The area shown on Exhibit A-1
to this Lease, as follows:

 

Floor

 

Suite Number

 

Rentable
Square
Footage

 

Third

 

300

 

18,668

 

Fourth

 

400

 

19,351

 

Fifth

 

500

 

19,351

 

Sixth

 

600

 

10,690

 

 

The aggregate “Rentable Square Footage of the Premises” is approximately 68,060
square feet of Rentable Square Footage.  Tenant shall have the right to expand
or contract the size of the Premises as provided in Riders No. 1 and 3 attached
hereto.  Promptly upon approval of Tenant’s Plans (defined in Exhibit D) and
prior to Tenant’s application for permits for the Tenant Work, Landlord and
Tenant shall remeasure the Rentable Square Footage of the Premises shown in the
Approved Construction Documents (defined in Exhibit D) in accordance with BOMA
ANSI Z65.1-2017 measurement standards.  Upon Tenant’s written request, Tenant
shall have the right within sixty (60) days of Substantial Completion of the
Tenant Work (defined in Exhibit D) to again remeasure the Premises in accordance
with the aforesaid measurement standards, “Substantial Completion” of the Tenant
Work being certified in and the date of Substantial Completion of the Tenant
Work being the date established in a certificate of Substantial Completion
issued by Tenant’s architect.  In the event any adjustment of the Rentable
Square Footage is made as a result of any such remeasurement, the Base Rent, and
the OE Payment payable under this Lease, the parking permits made available to
Tenant and any other

 

1

--------------------------------------------------------------------------------


 

concessions based on the Rentable Square Footage of the Premises shall be
adjusted accordingly.  The necessary adjustments, if any, shall be reflected in
the Memorandum of Commencement Date and Square Footage attached hereto in the
form of Exhibit B.

 

D.                                    “Base Rent”:  Based on 68,060 RSF and
subject to recalculation of Monthly Base Rent if the square footage of the
Premises is revised pursuant to Section 1.C.

 

Period

 

Annual Base
Rent Rate Per
Rentable Square Foot

 

Monthly
Base Rent

 

CD* through Month 9*

 

$

0.00

 

$

0.00

 

Month 10 through Month 21

 

$

43.00

 

$

243,881.66

 

Month 22 through Month 33

 

$

43.65

 

$

247,568.25

 

Month 34 through Month 45

 

$

44.30

 

$

251,254.83

 

Month 46 through Month 57

 

$

44.96

 

$

254,998.13

 

Month 58 through Month 69

 

$

45.64

 

$

258,854.86

 

Month 70 through Month 81

 

$

46.32

 

$

262,711.60

 

Month 82 through Month 93

 

$

47.02

 

$

266,681.76

 

Month 94 through Month 105

 

$

47.72

 

$

270,651.93

 

Month 106 through Month 117

 

$

48.44

 

$

274,735.53

 

Month 118 through ED*

 

$

49.17

 

$

278,875.85

 

 

--------------------------------------------------------------------------------

*                                         CD = Commencement Date

ED = Expiration Date

Commencement Date through Month 9 = “Abated Rent Period”

 

E.                                     “Tenant’s Pro Rata Share”:  The
percentage equal to the Rentable Square Footage of the Premises divided by the
Rentable Square Footage of: (1) the entire Building for expenses that apply to
the entire Property; (2) the Office Condominium Unit for expenses that apply
only to the Office Condominium Unit; (3) the Commercial Condominium Unit and the
Office Condominium Unit combined for expenses that apply to both the Commercial
Condominium Unit and the Office Condominium Unit, and (4) the portion of the
Building to which an expense is directly attributable or reasonably and fairly
allocable for expenses that apply other than to: (i) the entire Office
Condominium Unit, or (ii) the entire Commercial Condominium Unit and the entire
Office Condominium Unit combined.

 

F.                                      “Term”:  The period of one hundred
twenty-nine (129) months (as more particularly defined in Section 3.B), starting
on the Commencement Date, as such period may be extended pursuant to Rider No. 2
attached to this Lease.

 

G.                                    “Commencement Date”:  One hundred eighty
(180) days after the Actual Delivery Date (defined in Section 3.C), subject to
adjustment, if any, as provided in Section 3.C, Section 3.H and the Work Letter.

 

2

--------------------------------------------------------------------------------


 

H.                                   “Business Day(s)” shall mean the days
national banks are open for business in Dallas, Texas.

 

I.                                        “Holidays”:  New Year’s Day, Memorial
Day, Independence Day, Labor Day, Thanksgiving Day, the day after Thanksgiving
Day and Christmas Day.  Landlord may designate additional Holidays, provided
that the additional Holidays are commonly recognized by other Comparable
Buildings.

 

J.                                        “Law(s)”:  (i) All applicable
statutes, codes, ordinances, orders, rules and regulations of any municipal or
governmental entity, now or hereafter adopted, including the Americans with
Disabilities Act and any other law pertaining to disabilities and architectural
barriers (collectively, “ADA”), and all laws pertaining to the environment,
including the Comprehensive Environmental Response, Compensation and Liability
Act, as amended, 42 U.S.C. § 9601 et seq. (“CERCLA”), and (ii) all restrictive
covenants existing of record as of the Effective Date and (iii) all rules and
requirements of any association or improvement district affecting the Property;
provided that, any Laws under subsection (iii) which are modified after the
Effective Date do not materially diminish the rights or materially increase the
obligations of Tenant under this Lease.

 

K.                                    “Normal Business Hours”:  7:00 A.M. to
6:00 P.M. Monday through Friday and 8:00 A.M. to 1:00 P.M. on Saturdays,
exclusive of Holidays.

 

L.                                     “Comparable Buildings” shall mean other
comparable Class AA office buildings in Dallas County, Texas, taking into
account age, quality, size, location and other relevant operating factors.

 

M.                                 “Notice Addresses”:

 

Tenant:  On or after the Commencement Date, notices shall be sent to Tenant at
the Premises, as follows:

 

Tenant:
Hilltop Holdings Inc.
6565 Hillcrest Ave., Suite 300
University Park, Texas 75205
Attn: Lisa Loreto, Senior Vice President
(469) 718-4620
Email: Lisa.Loreto@hilltop-holdings.com

With copy to:
SRS-Cresa Lease Administration
c/o Hilltop Holdings Inc.
15660 North Dallas Parkway, Suite 1200
Dallas, Texas  75248
Attn: Real Estate Administrator

And to:
Bracewell LLP
1445 Ross Avenue, Suite 3800
Dallas, Texas 75202
Attn: K. Brock Bailey
(214) 758-1076
Email: Brock.Bailey@bracewell.com

 

Prior to the Commencement Date, notices shall be sent to Tenant at the following
address:

 

Tenant:
Hilltop Holdings Inc.
2323 Victory Ave., Suite 1400
Dallas, Texas 75219
Attn: Lisa Loreto, Senior Vice President
(469) 718-4620
Email: Lisa.Loreto@hilltop-holdings.com

With copy to:
SRS-Cresa Lease Administration
c/o Hilltop Holdings Inc.
15660 North Dallas Parkway, Suite 1200
Dallas, Texas  75248
Attn: Real Estate Administrator

And to:
Bracewell LLP
1445 Ross Avenue, Suite 3800
Dallas, Texas 75202
Attn: K. Brock Bailey
(214) 758-1076
Email: Brock.Bailey@bracewell.com

 

3

--------------------------------------------------------------------------------


 

Landlord: Notices shall be sent to Landlord, as follows:

 

Landlord:
SPC Park Plaza Partners LLC
c/o First American Exchange Company
215 South State Street, Suite 380
Salt Lake City, UT 84111
Tel.:  (866) 516-1031
Email: mbullock@firstam.com

With a copy to:
Kane Russell Coleman Logan PC
1601 Elm Street, Suite 3700
Dallas, Texas 75201
Attn: Raymond J. Kane
(214) 777-4290
Email: rkane@krcl.com

 

 

 

 

Diamond Hillcrest, LLC
200 Crescent Court, Suite 1350
Dallas, Texas 75201
Attn:  Gary Shultz
Tel.:  (214) 871-5151
Email: gshultz@diamond-a.com

Haynes and Boone, LLP
2323 Victory Avenue, Suite 700
Dallas, Texas 75219
Attn:  William C. Wilshusen
Tel.:  (214) 651-5595
Email: William.wilshusen@haynesboone.com

 

 

 

 

HTH Hillcrest Project LLC
2323 Victory Avenue, Suite 1400
Dallas, Texas 75219
Attn:  Corey G. Prestidge
Tel.:  (214) 525-4647
Email: cprestige@hilltop-holdings.com

Bracewell LLP
1445 Ross Avenue, Suite 3800
Dallas, Texas 75202
Attn: K. Brock Bailey
(214) 758-1076
Email: Brock.Bailey@bracewell.com

 

 

“Rent” (defined in Section 4.A) is payable to the order of SPC Park Plaza
Partners LLC as follows:

 

If by check:

SPC Park Plaza Partners LLC

6565 Hillcrest,  Suite 200

Dallas, Texas 75205

Attn: Chuck Keller

 

If by wire transfer:

[BANK (location)**]

ABA #[           ]

Account #:                 **

Account Name:          **

Reference:  [            ]

 

If by ACH:

[BANK (location)**]

ABA #[           ]

Account #:                 **

Account Name:          **

Reference:  [            ]

 

--------------------------------------------------------------------------------

**[If necessary, this can be confirmed or completed in the Memorandum of
Commencement Date and Square Footage to be executed pursuant to Section 3.B]

 

4

--------------------------------------------------------------------------------


 

2.                                      Lease Grant.

 

As further described below, the Premises is a part of a mixed use condominium
project known as Hilltop Plaza Condominium, containing the Office Condominium
Unit of the Building (the “Office Condominium Unit”), as one component, as well
as a Retail Condominium Unit of the Building (the “Commercial Condominium Unit”
or “Retail Condominium Unit”), as another component, and an attached parking
garage with 3 levels of parking (the “Parking Condominium Unit” or “Parking
Garage”), as a third component.  Landlord leases the Premises to Tenant and
Tenant leases the Premises from Landlord, together with the right in common with
others to use any portions of the Property (defined below) that are designated
by Landlord for the common use of tenants and others, such as sidewalks, common
corridors, vending areas, and lobby areas, and with respect to multi-tenant
floors, restrooms and elevator foyers (collectively, the “Common Areas”).
 Tenant’s use of lobbies and other Common Areas of the Building, plus elevators,
freight elevators and loading dock shall be subject to scheduling and reasonable
rules and regulations and any costs more particularly set forth herein
associated with such usage.  “Property” or “Project” means the Building and the
parcel(s) of land on which it is located as more fully described on Exhibit A-2,
together with all other buildings and improvements located thereon, the Retail
Condominium Unit, the Parking Garage, and other improvements serving the
Building, and the parcel(s) of land on which they are located. Tenant
acknowledges and agrees as follows:

 

A.                                    This Lease, and Tenant’s rights hereunder,
are subject and subordinate to any and all documents governing the maintenance,
operation, and use of the condominium, including without limitation that certain
Master Declaration of Condominium for Hilltop Plaza Condominium, recorded in the
Official Public Records of Dallas County, Texas (the “Master Declaration”); the
Certificate of Formation of Hilltop Plaza Condominium Association, Inc. (the
“Master Association”); By-Laws of the Master Association; and Rules and
Regulations of Hilltop Plaza Condominium; and any rules or regulations
promulgated by or on behalf of said Master Association, whether recorded or
unrecorded (collectively, and as all may be amended or supplemented from time to
time, the “Condominium Documents”). Notwithstanding the foregoing, (i) in the
event of any conflict between the terms of this Lease and the Condominium
Documents, as amended from time to time, the terms of this Lease shall control;
and (ii) nothing in the Condominium Documents, as amended from time to time,
shall increase Tenant’s obligations (including with respect to Operating
Expenses), nor decrease its rights, under this Lease.  Landlord hereby
represents and warrants that all of the Condominium Documents attached to this
Lease as Exhibit J are true, correct, and complete, and that there are no other
Condominium Documents other than those attached hereto as Exhibit J.  Landlord
agrees that it will not, as a member of the Condominium Association or
otherwise, amend, or suffer or permit the Condominium Documents to be amended,
without first receiving the prior written consent of Tenant.

 

B.                                    Some of the obligations of Landlord under
this Lease may be performed or will be performable by the Master Association
pursuant to the Master Declaration.  Without waiving or limiting any of
Landlord’s obligations under this Lease, and subject to the terms of this Lease,
Tenant hereby agrees that the Master Association may perform such obligations on
behalf of Landlord, and Tenant agrees to reimburse Landlord for the performance
of such obligations by

 

5

--------------------------------------------------------------------------------


 

the Master Association, as and when required by the terms of this Lease.  To the
extent that any employee, agent, or contractor of the Master Association
performs any such obligations on behalf of Landlord under this Lease, such
employee, agent, or contractor shall be deemed a Landlord Party (defined in
Article 12) for all purposes under this Lease.

 

C.                                    Notwithstanding anything to the contrary
contained in this Lease, Landlord, on behalf of itself, its lenders, and their
successor and assigns, covenants and agrees that any assignment, sublease,
transfer or encumbrance of any interest created by, or which becomes subject to,
the Master Declaration (either absolutely or collaterally) shall be conditioned
upon the receipt by Tenant of an agreement (in form and substance reasonably
acceptable to Tenant) from such assignee, sublessee, transferee or beneficiary
recognizing Tenant’s rights under this Lease, including without limitation,
Tenant’s rights of access to and from the Premises, Tenant’s Signage rights,
Tenant’s rights to use the parking spaces specified in this Lease, and Tenant’s
rights to perform repair and maintenance obligations which Landlord has failed
or refuses to make or cause to be made (whether to the Building, the Property,
or to any of the units created by the Master Declaration), all as specifically
set forth in this Lease.

 

3.                                      Construction; Term; Adjustment of
Commencement Date; Possession.

 

A.                                    Construction of Building.  The parties
acknowledge that as of the Effective Date of this Lease, the Building is not yet
constructed.  The Building will be constructed generally in accordance with the
building schematics attached hereto as Schedule 2 to Exhibit C (the “Building
Schematics”) and the Building will be improved by the Landlord Work as described
in Exhibit C.  Landlord shall complete the Building substantially in accordance
with the Building Schematics and Exhibit C.  Landlord shall consult with and
solicit comments from Tenant before proceeding with any Building scheme
substantially different from the scheme illustrated by the Building Schematics,
and shall obtain Tenant’s consent to all such changes. Tenant shall respond to
such request within 10 Business Days after receipt of such request, with
Tenant’s failure to timely respond to a request for Tenant consent to a change
being deemed consent to such change.  Tenant shall designate a construction
representative who will represent Tenant in connection with the interaction
contemplated by this Section 3.A, and Tenant initially designates Lisa Loreto as
such representative. Tenant may change such representative upon 10 days’ prior
written notice to Landlord.

 

B.                                    Term.  The term of this Lease shall
commence on the Commencement Date and, unless terminated early in accordance
with this Lease, continue through the last day of the Term specified in
Section 1.F. (the “Expiration Date”).  Except as otherwise expressly set forth
in Section 3.F below, Landlord’s delay in delivering possession of the Premises
for any reason shall not be a default by Landlord, render this Lease void or
voidable, or otherwise render Landlord liable for damages.  Within thirty (30)
days of the occurrence of the Commencement Date the parties shall execute a
Memorandum of Commencement Date and Square Footage in the form attached hereto
as Exhibit B and made a part hereof.  If such Memorandum of Commencement Date is
not executed or objected to in writing by Tenant within 30 days after delivery
of same by Landlord, then Tenant shall be deemed to have agreed with the matters
set forth therein.  Notwithstanding any other provision of this Lease to the
contrary, if the Expiration Date would

 

6

--------------------------------------------------------------------------------


 

occur on a date other than the last day of a calendar month, then the Expiration
Date shall be automatically extended to the last day of such calendar month.

 

C.                                    Delivery Date.  It is anticipated that
Landlord will deliver the Premises and the Building in Delivery Condition (as
defined hereinbelow) on or before May 31, 2019 (the “Scheduled Delivery Date”)
so that Tenant may commence the construction of its Tenant Work pursuant to the
Work Letter attached hereto as Exhibit D (the “Work Letter”).  The “Actual
Delivery Date,” as such term is used herein, shall refer to the date Landlord
actually delivers the Premises and the Building to Tenant in Delivery
Condition.  Landlord shall use diligent efforts to deliver the Premises in
Delivery Condition on or before the Scheduled Delivery Date.

 

“Delivery Condition” shall mean that:

 

(1)                                 The Premises have been delivered to Tenant
in the condition specified in Exhibit C and free of debris, subject to
completion of the Landlord Work;

 

(2)                                 The Landlord Work is Substantially Complete,
except to the extent the noncompletion of the Landlord Work will not materially
interfere with the Tenant Work; and

 

(3)                                 Means of access to the Premises and all
facilities necessary for Tenant to begin the Tenant Work, including necessary
lifts, elevators and stairways, have been installed and are in good operating
order and available to Tenant in coordination with Landlord.

 

Landlord shall complete the Landlord Work in the Premises in coordination with
Tenant’s performance of the Tenant Work no later than Tenant’s occupancy of the
Premises for its permitted use.  Landlord shall, to the extent reasonably
possible, perform the portion of the Landlord Work which must be completed in
conjunction with the Tenant Work in a manner that does not materially impede the
progress of the Tenant Work.  Landlord and Tenant agree to cooperate and to
cause their respective contractors to cooperate so as to avoid an unreasonable
delay of the Landlord Work or the Tenant Work by reason of the coordinated
construction.

 

Landlord agrees to construct the base Building in substantial accordance with
the Building Construction Schedule attached as Schedule 1 to Exhibit C, subject
to extension as provided in this Lease.  If at any time there is a change in the
Construction Schedule for the Building such that the Actual Delivery Date is
anticipated to occur after the Scheduled Delivery Date, Landlord shall promptly
give Tenant notice of any such change (and all subsequent changes, if any), and
shall, in all events, give Tenant at least thirty (30) days’ prior written
notice of the Actual Delivery Date.

 

Except as expressly set forth below, Landlord shall have no liability whatsoever
to Tenant on account of Landlord’s failure to meet any date in the Construction
Schedule; furthermore, if Landlord fails to meet one date but satisfies the next
ensuing date, then Landlord shall have no liability whatsoever to Tenant.  If a
date is so extended so that it falls on other than a Business Day, the date
shall be further extended, at Landlord’s discretion, so as to fall on the next
occurring Business Day.  Notwithstanding the foregoing, in no event will Force
Majeure Delays (as defined in Section 30.C) total, in the aggregate, more than
180 days.  Not later than 20 days after the end of any calendar month in which
Landlord believes that a Force Majeure Delay has

 

7

--------------------------------------------------------------------------------


 

occurred, Landlord shall deliver to Tenant written notice of the number of Force
Majeure Delay days being claimed in such prior month, the details supporting the
Force Majeure Delay, and the cumulative total of all Force Majeure Delays being
claimed by Landlord through the end of such prior month, and the failure of
Landlord to timely do so shall prevent Landlord from claiming Force Majeure
Delay(s) for the month such notification was not timely given to Tenant.

 

D.                                    Substantial Completion; Tenant Delay.  The
Landlord Work shall be deemed to be “Substantially Complete” on the date that
the Landlord Work has been performed to the extent that Tenant may reasonably
commence the Tenant Work (as defined in Exhibit D attached hereto).  “Tenant
Delay” means any act or omission of Tenant or its agents, employees, vendors or
contractors that actually delays the Substantial Completion of the Landlord
Work, including: (i) Tenant’s failure to furnish information or approvals within
any time period specified in this Lease, including the failure to prepare or
approve preliminary or final plans by any applicable due date; (ii) Tenant’s
selection of non-building standard equipment or materials; (iii) changes
requested or made by Tenant to previously approved plans and specifications; or
(iv) performance of work in the Premises by Tenant or Tenant’s
contractor(s) during the performance of the Landlord Work prior to the date upon
which the Landlord Work is Substantially Complete.

 

E.                                     Landlord Delay.  “Landlord Delay” means
any delay not caused by Tenant.

 

F.                                      Tenant Remedies.

 

(1)                                 Subject to extension due to Force Majeure
Delay(s) and Tenant Delay in accordance with this Lease, if Landlord has not
delivered the Premises to Tenant in Delivery Condition by May 31, 2019 (the
“First Outside Delivery Date”), then Tenant shall be entitled to receive a
two-day extension of the Abated Rent Period and the Parking Abatement Period
(defined in Exhibit F) for each additional day of delivery of the Premises
beyond the First Outside Delivery Date (the “First Additional Abated Rent”). 
If, subject to extension due to Force Majeure Delay(s) and Tenant Delay in
accordance with this Lease, Landlord has not delivered the Premises to Tenant by
the First Outside Delivery Date, in addition to the First Additional Abated Rent
as set forth above, Landlord shall pay Tenant the following damages
(collectively, “Holdover Damages”): the difference between what Tenant is
currently actually paying under its current lease and any holdover differential
on its current leased space or increased rent on any substituted space (plus
moving costs) between May 31, 2019, and the Actual Delivery Date, and all actual
and reasonable documented overtime charges necessitated to expedite the Tenant
Work, provided that such overtime charges shall not exceed $365,000.00.

 

(2)                                 Subject to extension due to Force Majeure
Delay(s) and Tenant Delay in accordance with this Lease, if Landlord has not
delivered the Premises to Tenant on or before August 30, 2019 (the “Second
Outside Delivery Date”), then in addition to the remedies set forth in
Section 3.F(1) above, Tenant shall be entitled to receive an additional one-day
extension of the Abated Rent Period and the Parking Abatement Period for each
additional day of delivery of the Premises beyond the Second Outside Delivery
Date, for an aggregate extension of three (3) days of the Abated Rent Period and
the Parking Abatement Period for each additional day of delivery of the Premises
beyond the Second Outside Delivery Date (the “Second Additional

 

8

--------------------------------------------------------------------------------


 

Abated Rent”).  If Landlord has not delivered the Premises to Tenant by the
Second Outside Delivery Date, in addition to the Second Additional Abated Rent,
Landlord shall pay Tenant Holdover Damages, as set forth above, and Tenant shall
have the right, but not the obligation, to complete the Landlord Work at
Landlord’s expense.  In addition, and notwithstanding anything to the contrary
in this Lease, if Landlord has not delivered the Premises within four hundred
fifty (450) days after the Second Outside Delivery Date, subject to Tenant Delay
(defined below) and Force Majeure Delay (as limited in this Section 3), then
Tenant shall have the right, as its sole remedy, to terminate this Lease upon
written notice to Landlord given at any time after such 450-day period and prior
to delivery of the Premises.

 

G.                                    Acceptance of Premises.  Subject to
Landlord’s obligation to perform the Landlord Work, Landlord’s repair
obligations under Section 8.B., and any latent defects in the Premises or the
Landlord Work of which Tenant provides, written notice not later than 365 days
following the Actual Delivery Date, the Premises are accepted by Tenant in “as
is” condition and configuration.  By taking possession of the Premises, and with
the exception of any Landlord Work that is not Substantially Complete, Tenant
agrees that the Premises are in good order and satisfactory condition, and that
there are no representations or warranties, express or implied, by Landlord
regarding the condition of the Premises or the Building, except as expressly set
forth herein.

 

H.                                   Possession of Premises Prior to
Commencement Date.  Notwithstanding the fact that the Premises may not fully
satisfy all of the criteria in the definition of “Delivery Condition”, Tenant,
along with its employees, agents, contractors, subcontractors, space
planner/interior architect, engineers, consultants, vendors, suppliers and other
representatives, and their respective employees, shall be permitted to enter the
Premises, for the purpose of performing the Tenant Work as soon as the floors of
the Building are dried in and are, in Landlord’s reasonable discretion, ready
for the commencement of the Tenant Work.  Tenant will coordinate Tenant’s
construction activities with Landlord’s Contractor(s), prior to the Commencement
Date for the purposes of inspecting same, and for the installation of furniture,
fixtures and equipment (including telephone, communications and computer
equipment).  Except as otherwise provided herein, there shall be no obligation
on the part of Tenant to pay Base Rent or Tenant’s Pro Rata Share of Operating
Expenses by reason of any such access between the Actual Delivery Date and the
date of Substantial Completion of the Tenant Work.  Any party having prior
access must comply with Landlord’s standard insurance provisions and other
requirements pursuant to Section 6.C. Tenant shall have the right to also access
and use loading dock facilities, parking facilities and freight elevator(s), as
well as access to and use of appropriate electrical and other systems and
related facilities, provided such entry and work shall be in harmony with
Landlord’s contractors and subcontractors, and shall not materially interfere
with or delay completion of the Landlord Work to be performed by Landlord in the
Premises or elsewhere in the Building.  Between the date the Tenant Work is
Substantially Complete (as defined in the Work Letter), and provided Tenant has
received a certificate of occupancy or its official equivalent issued by the
applicable governmental authority (a “CO”), and further provided that Landlord
has received a temporary CO for the Building, to the extent available, Tenant
shall be allowed to occupy the Premises for the purposes of the Permitted Use,
and there shall be no obligation on the part of Tenant to pay Base Rent or
Additional Rent by reason of any such occupancy between such occupancy date and
the Commencement Date.

 

9

--------------------------------------------------------------------------------


 

I.                                        Move-In. Tenant will move its
furniture, furnishings, equipment, supplies and other property required for
doing business into the Premises commencing on or about the date of Substantial
Completion of Tenant’s Work.  Landlord and Tenant will mutually schedule the
actual move in date(s).  Landlord shall furnish, without charge to Tenant
(except for electricity charges, which shall be payable as set forth in
Section 7.B) such air conditioning, light and power as may be required in the
Premises, elevator service, including the Building freight elevator(s), and the
services or operators for such elevators during such move-in, and all other
services required to be delivered by Landlord pursuant to this Lease.

 

4.                                      Rent.

 

A.                                    Payments.  As consideration for this
Lease, commencing on the Commencement Date, Tenant shall pay Landlord, without
any demand, setoff or deduction (except as expressly set forth in this Lease),
the total amount of Base Rent and Additional Rent (defined below) (which are
sometimes collectively referred to as “Rent”).  “Additional Rent” means the OE
Payment and all other sums (exclusive of Base Rent) that Tenant is required to
pay Landlord under this Lease.  Tenant shall pay and be liable for Tenant’s
allocable portion of all gross receipts, margin, rental, sales and use taxes
(but excluding income taxes), if any, imposed upon or measured by rents,
receipts or income attributable to ownership, use, occupancy, rental, leasing,
operation or possession of the Property (in addition to, but not in duplication
of, amounts included in Operating Expenses pursuant to Section 4.D(5)).  The
monthly Base Rent and the OE Payment shall be due and payable in advance on the
first day of each calendar month without notice or demand.  All other items of
Rent shall be due and payable by Tenant on or before 30 days after billing by
Landlord.  All payments of Rent shall be by good and sufficient check or by
other means (such as automatic debit or electronic transfer) reasonably
acceptable to Landlord.  If the Term commences on a day other than the first day
of a calendar month, the monthly Base Rent and the OE Payment for the month
shall be prorated on a daily basis based on a 360 day calendar year, and such
prorated amount shall be due and payable on the first day of the month following
the Commencement Date.  Landlord’s acceptance of less than the correct amount of
Rent shall be considered a payment on account of the earliest Rent due.  No
endorsement or statement on a check or letter accompanying a check or payment
shall be considered an accord and satisfaction, and either party may accept such
check or payment without such acceptance being considered a waiver of any rights
such party may have under this Lease or applicable Law.  Tenant’s covenant to
pay Rent is independent of every other covenant in this Lease.  Notwithstanding
the foregoing, from the Commencement Date through the last day of Month 9 of the
Term, Tenant shall not be required to pay Base Rent or the OE Payment; however,
Tenant shall be required to pay Tenant’s Pro Rata Share of the portion of
Operating Expenses allocable to electrical costs pursuant to Section 4.D(10).

 

B.                                    Payment of Operating Expenses.  Tenant
shall pay Tenant’s Pro Rata Share of the Operating Expenses (the “OE Payment”)
for each calendar year during the Term.  Notwithstanding the foregoing,
beginning on the first anniversary of the Commencement Date, Tenant’s Pro Rata
Share of Controllable Expenses (defined below) shall not increase by more than
5% over Tenant’s Pro Rata Share of Controllable Expenses in the prior calendar
year.  The term “Controllable Expenses” means all Operating Expenses excluding
expenses relating to the cost of insurance and real estate taxes and
assessments.  On or about January 1 of each calendar

 

10

--------------------------------------------------------------------------------


 

year, Landlord shall provide Tenant with a good faith estimate of the OE Payment
for such calendar year during the Term.  On or before the first day of each
month, Tenant shall pay to Landlord a monthly installment equal to one-twelfth
of Landlord’s estimate of the OE Payment.  If Landlord determines that its good
faith estimate of the Operating Expenses was incorrect, Landlord may provide
Tenant with a revised estimate.  After its receipt of the revised estimate,
Tenant’s monthly payments shall be based upon the revised estimate.  If Landlord
does not provide Tenant with an estimate of the OE Payment by January 1 of a
calendar year, Tenant shall continue to pay monthly installments based on the
most recent estimate(s) until Landlord provides Tenant with the new estimate. 
Upon delivery of the new estimate, an adjustment shall be made for any month for
which Tenant paid monthly installments based on the same year’s prior incorrect
estimate(s).  Tenant shall pay Landlord the amount of any underpayment within 30
days after receipt of the new estimate.  Any overpayment shall be credited
against the next sums due and owing by Tenant or, if no further Rent is due,
refunded directly to Tenant within 30 days of determination.  Landlord shall use
a consistent methodology in computing each tenant’s pro rata share of Operating
Expenses from year to year.  Landlord currently estimates that the Operating
Expenses for the calendar year 2020 will be $19.00 per Rentable Square Foot.

 

C.                                    Reconciliation of Operating Expenses. 
Within 120 days after the end of each calendar year or as soon thereafter as is
practicable, Landlord shall furnish Tenant with a statement of the actual
Operating Expenses and the OE Payment for such calendar year.  If the most
recent estimated OE Payment paid by Tenant for such calendar year is more than
the actual OE Payment for such calendar year, Landlord shall apply any
overpayment by Tenant against Rent due or next becoming due; provided, if the
Term expires before the determination of the overpayment, Landlord shall, within
30 days of determination, refund any overpayment to Tenant after first deducting
the amount of Rent due within 30 days of determination.  If the most recent
estimated OE Payment paid by Tenant for the prior calendar year is less than the
actual OE Payment for such year, Tenant shall pay Landlord, within 30 days after
its receipt of the statement of Operating Expenses and the OE Payment, any
underpayment for the prior calendar year.

 

D.                                    Operating Expenses Defined.  “Operating
Expenses” means all costs and expenses incurred or accrued in each calendar year
in connection with the operation, maintenance, management, repair and protection
of the Property which are directly attributable or reasonably and fairly
allocable to the Property as reasonably determined by Landlord, employing sound
and consistent accounting principles, including Landlord’s personal property
used in connection with the Property and including, but not limited to, all
costs and expenditures relating to the following:

 

(1)                                 Operation, maintenance, repair and
replacements of any part of the Property, including the mechanical, electrical,
plumbing, HVAC, vertical transportation, fire prevention and warning and
security systems; materials and supplies (such as light bulbs and ballasts);
equipment and tools; floor, wall and window coverings; personal property;
required or beneficial easements; and related service agreements and rental
expenses.

 

(2)                                 Administrative, asset management, and
management fees and costs, including accounting, information and professional
services (except for negotiations and disputes

 

11

--------------------------------------------------------------------------------


 

with specific, future tenants, if any, not affecting other parties);  fees and
assessments from the Office Condominium Unit, the Parking Condominium Unit, and
Master Association as set forth in Section 2; management office(s); and wages,
salaries, benefits, reimbursable expenses and taxes (or allocations thereof if
the same are not 100% attributable to the Property) for full and part time
personnel involved in operation, maintenance and management of the Property at
or below the level of regional property manager and regional asset manager;
provided, however, the total combined costs of such administrative, asset
management, and fees and assessments from the Office Condominium Unit, the
Parking Condominium Unit, or Master Association as set forth in Section 2,
together with all such management fees and costs, shall not exceed 4% of the
Building Gross Revenue.

 

(3)                                 Janitorial service; window cleaning; waste
disposal; gas, water and sewer and other utility charges (including add-ons);
and landscaping, including all applicable tools and supplies.

 

(4)                                 Property, liability and other insurance
coverages carried by Landlord, including deductibles (not to exceed $20,000.00
per occurrence) and risk retention programs and a proportionate allocation of
the cost of blanket insurance policies maintained by Landlord and/or its
Affiliates (defined below).

 

(5)                                 Real estate taxes, assessments, excises,
association dues, fees, levies, charges and other taxes of every kind and nature
whatsoever, general and special, extraordinary and ordinary, foreseen and
unforeseen, including interest on installment payments, which may be levied or
assessed against or arise in connection with ownership, use, occupancy, rental,
leasing, operation or possession of the Property, or paid as rent under any
ground lease (“Tax Expenses”).  Tax Expenses shall include, without limitation:
(i) any tax on the rent or other revenue from the Property, or any portion
thereof, or as against the business of owning or leasing the Property, or any
portion thereof, including any business, gross margins, or similar tax payable
by Landlord which is attributable to rent or other revenue derived from the
Property, (ii) any assessment, tax, fee, levy, or charge allocable to or
measured by the area of the Premises or the Rent payable hereunder,
(iii) personal property taxes for property that is owned by Landlord and used in
connection with the operation, maintenance and repair of the Property, (iv) any
assessment, tax, fee, levy or charge, upon this transaction or any document to
which Tenant is a party, creating or transferring an interest or an estate in
the Premises, and (v) any assessment, tax, fee, levy or charge substituted, in
whole or in part, for a tax previously in existence, or assessed in lieu of a
tax increase.  Tax Expenses shall not include Landlord’s estate, excise, income
or franchise taxes (except to the extent provided above).

 

(6)                                 Compliance with Laws enacted, amended or
interpreted differently after the Effective Date, including license, permit and
inspection fees (but not in duplication of capital expenditures amortized as
provided in Section 4.D(9)); and all expenses and fees, including attorneys’
fees and court or other venue of dispute resolution costs, incurred in
negotiating or contesting real estate taxes or the validity and/or applicability
of any governmental enactments which may affect Operating Expenses; provided
Landlord shall credit against Operating Expenses any refunds received from such
negotiations or contests to the extent originally included in Operating Expenses
(less Landlord’s costs).

 

12

--------------------------------------------------------------------------------


 

(7)                                 Building safety services.

 

(8)                                 Goods and services purchased from Landlord’s
subsidiaries and Affiliates to the extent the cost of same is generally
consistent with rates charged by unaffiliated third parties for similar goods
and services (except no such limitation shall apply in emergencies).

 

(9)                                 Amortization of capital expenditures
incurred with the intention of reducing or controlling increases in Operating
Expenses, such as lighting retrofit and installation of energy management
systems, but only to the extent of the actual savings.  Such expenditures shall
be amortized uniformly over the useful life of the capital asset as reasonably
determined by Landlord, together with interest on the unamortized balance at the
Prime Rate (hereinafter defined) (as of the date incurred) plus 2%.  In addition
and notwithstanding the foregoing, as the Property is new construction, no
amortization of capital expenditures shall be a part of Operating Expenses
during the first five (5) years of the Term.

 

(10)                          Electrical services used in the operation,
maintenance and use of the Property; sales, use, excise and other taxes assessed
by governmental authorities on electrical services supplied to the Property, and
other costs of providing electrical services to the Property.  Landlord agrees
that the electrical service for any restaurants within the Property shall be
separately metered.

 

E.                                     Exclusions from Operating Expenses. 
Operating Expenses exclude the following expenditures:

 

(1)                                 Leasing commissions, attorneys’ fees and
other expenses related to leasing tenant space and constructing improvements for
the sole benefit of an individual tenant.

 

(2)                                 Goods and services (including electrical
services) furnished to an individual tenant of the Building which are above
Building Standard and that are only available to Tenant at additional cost under
the Lease.

 

(3)                                 Repairs, replacements and general
maintenance paid by insurance proceeds or condemnation proceeds or covered by
warranty.

 

(4)                                 Except as provided in Section 4.D(9),
depreciation, amortization, principal and interest payments on any encumbrances
on the Property and the cost of capital improvements, capital repairs or
additions or capital replacements.

 

(5)                                 Costs related exclusively to: (i) any retail
tenant in the Project for services only provided to such tenant; (ii) the Retail
Condominium Unit for services only provided to the Retail Condominium Unit, and
(iii) of the Master Association related to the Retail Condominium Unit, which
are not directly attributable or reasonably and fairly allocable to the Office
Condominium Unit.

 

(6)                                 Costs of installing, operating and
maintaining any specialty service, such as, but not limited to, an observatory,
broadcasting facility, luncheon club, cafeteria, retail store, sundry shop,
newsstand, car wash, athletic or recreational club or day care center.

 

13

--------------------------------------------------------------------------------


 

(7)                                 Costs of repairing, maintaining, or
replacing any latent defects in the construction of the Building, and expenses
for repairs or maintenance related to the Property which have been reimbursed to
Landlord pursuant to warranties or service contracts.

 

(8)                                 Costs (other than maintenance costs) of any
art work (such as sculptures or paintings) used to decorate the Building.

 

(9)                                 Principal payments on indebtedness secured
by liens against the Property, or costs of refinancing such indebtedness.

 

(10)                          Rental, gross receipts, sales and use, or other
taxes, if any, imposed upon or measured by rents, receipts or income
attributable to ownership, use, occupancy, rental, leasing, operation or
possession of the Property which have been paid by tenants pursuant to
Section 4.A.

 

(11)                          Legal, auditing, consulting and professional fees
paid or incurred in connection with negotiations for financings, refinancings,
sales, acquisitions, obtaining of permits or approvals relating to the
development of the Building, zoning proceedings or actions, environmental
permits or actions, lawsuits, or further development of the Property.

 

(12)                          Expenses incurred in leasing or procuring new
tenants, including advertising and leasing fees, commissions or brokerage
commissions of any kind, including without limitation, signing bonuses, moving
expenses, assumption of rent under existing leases and other concessions or
inducements, marketing expenses and expenses for preparation of leases or
renovating space for new tenants and build out allowances.

 

(13)                          The amount of rent or other charges payable under
and pursuant to any ground lease or superior lease pertaining to the Property.

 

(14)                          Costs incurred in correcting defects in
construction of the Property, including noncompliance of Laws.

 

(15)                          Any advertising, promotional or marketing expenses
for the Property.

 

(16)                          Except in emergencies, costs, fees, and
compensation paid to Landlord or to Landlord’s Affiliates, for services in or to
the Property to the extent that they exceed the charges for comparable services
rendered by an unaffiliated third party of comparable skill, competence,
stature, and reputation.

 

(17)                          Services, costs, items and benefits for which
Tenant or any other tenant or occupant of the Building or third person
(including insurers) specifically reimburses Landlord or for which Tenant or any
other tenant or occupant of the Building pays third persons.

 

(18)                          Fines, penalties and default interest.

 

(19)                          Contributions to charitable or political
organizations.

 

14

--------------------------------------------------------------------------------


 

(20)         Contributions to operating expense reserves.

 

(21)         Costs of selling, syndicating, financing, mortgaging or
hypothecating any of Landlord’s interest in the Property.

 

(22)         Expenses incurred by Landlord for the use of any portion of the
Property to accommodate special events such as shows, promotions, filming,
displays, photography, private events, parties and ceremonies, to the extent
invitations to such events, parties or celebrations are not extended to all of
the tenants of the Building.

 

(23)         The initial cost of tools and equipment used in the operation of
the Property.

 

(24)         Flowers, gifts, balloons, or similar items provided to any vendors,
contractors, prospective tenants, and agents, and any such items provided to any
or all tenants or their employees; however, such exclusion does not apply to
flowers and other decorations to be placed in Building lobbies.

 

(25)         Entertainment or dining expenses, or travel expenses for Building
employees.

 

(26)         Costs of constructing additions to the Building or new buildings on
the Property, or otherwise further developing the Property.

 

(27)         Any validated parking for any entity.

 

(28)         Rentals and other related expenses incurred in leasing
air-conditioning systems, elevators, and other equipment ordinarily considered
to be capital expenditures.

 

(29)         Any rental, imputed rental, or associated costs for any management
office space that exceeds 2,000 rentable square feet or for which the rental
rate exceeds the prevailing rental rate for comparable office space in the
Building, and any costs associated with the purchase of furniture and office
equipment for Landlord, Landlord’s property manager, or their agents,
contractors, and lenders.

 

(30)         Costs for expenditures incurred in connection with any
environmental clean-up, response action or remediation on, in, under or about
the Building or the Property other than costs of identification, testing,
monitoring or minor cleaning (not rising to the level of remediation) of
Hazardous Materials.

 

(31)         Costs relating to disputes between Landlord and a specific tenant
of the Building.

 

(32)         Costs relating to disputes between Landlord and any employee or
agent of Landlord.

 

15

--------------------------------------------------------------------------------


 

(33)         Costs related to the existence and maintenance of Landlord as a
legal entity, except to the extent attributable to the operation and management
of the Property.

 

(34)         Costs not billed to Tenant within three (3) years of the date such
costs are incurred, except for properly amortized expenses pursuant to the terms
of this Lease, or within one (1) year after the end of the Lease Term.

 

F.             Proration of Operating Expenses; Adjustments.  Subject to the
limitations set forth in this Lease, if Landlord incurs Operating Expenses for
the Property together with one or more other buildings or properties, whether
pursuant to a reciprocal easement agreement, common area agreement or otherwise,
the shared costs and expenses shall be equitably prorated and apportioned by
Landlord between the Property and the other buildings or properties.  If the
Building is not 100% occupied during any calendar year or partial calendar year
or if Landlord is not supplying services to 100% of the total Rentable Square
Footage of the Building at any time during a calendar year or partial calendar
year, Operating Expenses shall be determined as if the Building had been 100%
occupied and Landlord had been supplying services to 100% of the Rentable Square
Footage of the Building during that calendar year.  The extrapolation of
Operating Expenses under this Section shall be performed by Landlord by
adjusting the cost of those components of Operating Expenses that are impacted
by changes in the occupancy of the Building (“Variable Operating Expenses”). 
Landlord shall use a consistent methodology to “gross-up” Variable Operating
Expenses from year to year, the methodology for grossing-up Variable Operating
Expenses for any year shall be no less favorable to Tenant than for any other
tenant of office space in the Building whose economic terms are similar and
Landlord shall provide in the statement required by Section 4.C, a reasonably
detailed description of how the Variable Operating Expenses were “grossed-up”. 
Landlord will not recover in any one calendar year more than 100% of the actual
Operating Expenses for such year.  Notwithstanding anything contained herein to
the contrary, in no event shall the allocation to Operating Expenses of costs
relating to the operation of the Parking Condominium Unit exceed such costs
multiplied by a fraction, the numerator of which is the number of parking spaces
allocated to the Office Condominium Unit by Landlord (which is 3 1/3 spaces
multiplied by the Rentable Square Footage in the Office Condominium Unit), and
the denominator of which is the total number of parking spaces in the Parking
Condominium Unit.  Landlord agrees to provide to Tenant and Tenant’s
representatives reasonable information relating to the allocation of expenses
between the Office Condominium Unit and the Commercial Condominium Unit upon
Tenant’s reasonable request.

 

G.            Audit Rights.  Within three (3) years after Landlord furnishes its
statement of actual Operating Expenses for any calendar year (including the Base
Year) (the “Audit Election Period”), Tenant or Tenant’s representatives may, at
Tenant’s expense (subject to reimbursement by Landlord as provided below), upon
not less than 10 days’ prior written notice to Landlord, elect to audit during
Landlord’s normal business hours at the location where Landlord maintains its
records in Dallas County, Texas, Landlord’s Operating Expenses for such calendar
years only.  If the audit proves that Landlord’s calculation of Operating
Expenses for the calendar year under inspection was overstated by more than 5%,
then, after verification, Landlord shall pay Tenant’s out-of-pocket audit and
inspection fees applicable to the review within thirty (30) days after receipt
of Tenant’s invoice therefor.    Landlord shall credit any overpayment
determined by the

 

16

--------------------------------------------------------------------------------


 

final approved audit report against the next Rent due and owing by Tenant or, if
no further Rent is due, refund such overpayment directly to Tenant within 30
days of determination.  Likewise, Tenant shall pay Landlord any underpayment
determined by the final approved audit report within 30 days of determination. 
The foregoing obligations shall survive the expiration or termination of this
Lease.  Tenant and its representatives shall keep such audit results
confidential, except as may be required to comply with Laws or any court order. 
Tenant agrees not to engage a third-party auditor who is compensated on a
contingency fee basis for the sole purpose of conducting an audit hereunder;
provided, however, the foregoing restriction notwithstanding, Tenant’s lease
administration service provider may conduct an audit and perform audit-related
services regardless of how such service provider is compensated.

 

5.                                      Tenant’s Use of Premises.

 

A.            Permitted Uses.  The Premises shall be used only for general
office and other uses consistent with a first class office building, together
with uses ancillary thereto (the “Permitted Use”).  Landlord covenants that, as
of the Commencement Date, nothing in the record title would prevent use of the
Premises for retail banking office purposes.  Tenant shall not use or permit the
use of the Premises for any purpose which is illegal, creates obnoxious odors
(including tobacco smoke), noises or vibrations, is dangerous to persons or
property, could increase Landlord’s insurance costs, or which, in Landlord’s
reasonable opinion, unreasonably disturbs any other tenants of the Building,
interferes with the operation or maintenance of the Property, impairs the
reputation or quality of the Building, or overburdens any of the Building
systems for which Landlord is responsible, the Common Areas or parking
facilities, in violation of this Lease.

 

B.            Compliance with Laws.  Tenant shall comply with all Laws,
including the ADA (subject to Landlord’s obligations set forth in Exhibits C and
D) regarding the operation of Tenant’s business in, and Tenant’s manner of use
and occupancy of the Premises and its use of the Common Areas.  Landlord agrees
to provide Tenant with a copy of a certificate of occupancy for the Building,
and Tenant shall provide Landlord with (i) the temporary certificate of
occupancy for the Premises prior to taking possession of the Premises for
business purposes, to the extent available, and (ii) the permanent certificate
of occupancy for the Premises within 5 Business Days after receipt of same but
in no event later than ninety (90) days after the Commencement Date.  Tenant
shall comply with the rules and regulations of the Building attached as
Exhibit E to this Lease and such other reasonable rules and regulations (or
modifications thereto) adopted by Landlord from time to time, provided that
Landlord shall have given prior written notice thereof to Tenant.  Such
rules and regulations will be applied in an equitable and non-discriminatory
manner as reasonably determined by Landlord, taking all circumstances into
account.  In the event of any discrepancy between the provisions of Exhibit E
and those of this Lease, the provisions of this Lease shall govern.  Except as
otherwise specifically provided herein, Landlord shall be responsible for
causing the Building Elements (as defined in Section 8.B below) to be in
compliance with all Laws, including the ADA.

 

C.            Tenant’s Security.  Tenant shall have the right to install its own
security system in the Premises and at doors to Building stairwells located in
the Premises at Tenant’s sole cost

 

17

--------------------------------------------------------------------------------


 

and expense and subject to Landlord’s review and approval thereof (not to be
unreasonably withheld, conditioned or delayed).  Tenant agrees that it shall not
be deemed an unreasonable condition of approval for Landlord to require that
Tenant’s system be functionally compatible with the base Building systems or
that Tenant use a certain vendor or installer for Tenant’s security system.  If
Tenant elects to install a security card access system in the Building
stairwells pursuant to the preceding sentence, Tenant may, at Tenant’s sole cost
and expense, upgrade the finishes and lighting in the stairwells in compliance
with applicable laws and after obtaining Landlord’s consent, which consent shall
not be unreasonably withheld, conditioned or delayed.  In addition, if Tenant’s
security system is compatible with Landlord’s security system at the Building
and the Parking Garage, Tenant shall have the right, at Tenant’s sole cost and
expense (inclusive of any monthly fee charged by Landlord), to connect Tenant’s
security system to Landlord’s security system.

 

6.                                      Services to be Furnished by Landlord.

 

A.            Standard Services.  Subject to the provisions of this Lease,
Landlord agrees to furnish (or cause a third party provider to furnish) the
following services to Tenant during the Term, in each case consistent with the
standard offered in other Comparable Buildings (collectively, the “Building
Standard Services”):

 

(1)           Water service for use by Tenant for drinking and use in the
lavatories (including hot and cold water in the lavatories only) and convenience
kitchens, if any, on each floor on which the Premises are located.

 

(2)           Heat and air conditioning in season, during Normal Business Hours
at such temperatures and in such amounts as required by governmental authority
or as supplied in Comparable Buildings.  Landlord shall operate the HVAC system
in the Building within the design parameters set forth in Section 1.L of
Exhibit C.  With respect to any portion of the HVAC system not controlled by
Tenant, Tenant may, upon notice given two hours prior to the time overtime HVAC
is required, and subject to the capacity of the Building systems, request HVAC
service during hours other than Normal Business Hours, and upon such request
Landlord shall provide such HVAC service, subject to a 2-hour minimum.  Tenant
shall pay Landlord the then standard charge for such additional service, as
determined by Landlord from time to time based on Landlord’s estimated Actual
Costs.  “Actual Costs” shall mean an amount equal to the actual out-of-pocket
incremental extra costs to Landlord to provide such after-hour air conditioning
(or other additional services or utilities), without markup for profit,
overhead, depreciation or administrative costs.  Such Actual Costs shall
fluctuate only due to actual increase or decrease in such costs.

 

(3)           Maintenance and repair of the Building and Property as described
in Section 8.B.

 

(4)           Janitorial service five (5) days per week (excluding Holidays),
substantially in accordance with the Janitorial Specifications set forth on
Exhibit G.

 

18

--------------------------------------------------------------------------------


 

(5)           Passenger and freight elevator service, subject to Landlord’s
reasonable policies and procedures for use of the elevator(s) in the Building. 
The minimum number of elevators will be that reflected on Exhibit C.

 

(6)           Exterior and interior window washing in accordance with the
Janitorial Specifications set forth on Exhibit G.

 

(7)           Security for the Building (including equipment, personnel,
procedures and systems) 24 hours a day, 7 days per week.

 

(8)           Electricity to the Premises for general office use, in accordance
with and subject to the terms and conditions in Section 7.

 

(9)           Access to the Premises and the Parking Garage 24 hours a day, 7
days per week, subject to Landlord’s security measures, Force Majeure,
applicable Law, Landlord’s reasonable rules and regulations, and
emergency/repair situations.

 

(10)         Parking in the Parking Garage, at an additional cost as set forth
on Exhibit F.

 

(11)         Replacement of Building Standard lighting tubes, lamp ballasts and
bulbs.

 

(12)         Extermination and pest control in the Common Areas.

 

(13)         On-site property management by a professional and qualified
property management company that is then managing multiple Comparable Buildings,
including an on-line portal for submitting work order and after-hours air
condition/heating requests.

 

(14)         Fully-staffed concierge service.

 

(15)         Landlord agrees to permit Tenant’s employees and approved visitors
and vendors to use the base Building stairwells in the Building for access
between the floors of the Premises and to the Building lobby, 24 hours a day, 7
days a week, subject to Landlord’s reasonable security measures, Force Majeure,
applicable Law, Landlord’s reasonable rules and regulations, and
emergency/repair situations.

 

Landlord agrees that the above-described services and maintenance of the
Building and its components, including the Common Areas, shall be reasonably
similar to services and maintenance provided to other Comparable Buildings.

 

B.            Service Interruptions.  If any of the Building equipment or
machinery ceases to function properly for any cause, or any Building Standard
Services are not provided to Tenant and/or the Premises as provided herein,
Landlord shall use reasonable diligence to repair or restore the same promptly. 
Landlord’s inability to furnish, or any interruption or termination of, services
due to the application of Laws, the failure of any equipment, the performance of
maintenance, repairs, improvements or alterations, or the occurrence of any
other event or cause, whether or not within the reasonable control of Landlord
(a “Service Failure”), shall not render

 

19

--------------------------------------------------------------------------------


 

Landlord liable to Tenant, constitute a constructive eviction of Tenant, give
rise to an abatement of Rent, nor relieve Tenant from the obligation to fulfill
any covenant or agreement, except as expressly set forth herein.  In no event
shall Landlord be liable to Tenant for any loss or damage, including the theft
of Tenant’s Property (defined in Section 16), arising out of or in connection
with the failure of any security services, personnel or equipment.  Any
provision herein to the contrary notwithstanding, if a Service Failure beyond
the control of Landlord results in the Premises or any material portion thereof
not being reasonably usable by Tenant for its business purpose (“Untenantable”)
(unless the Service Failure is caused by a fire or other casualty, in which
event Section 15 controls), and same remains uncured for a total of three
(3) consecutive Business Days, or five (5) Business Days during any ten
(10) consecutive Business Day period (“First Cure Period”) after Landlord’s
receipt of Tenant’s written notice of the Service Failure, Tenant shall have the
following rights and remedies:

 

(1)           For each day or portion thereof that such Service Failure beyond
the control of Landlord continues beyond the First Cure Period, Tenant shall be
entitled to an equitable abatement of Rent commensurate to that portion of the
Premises rendered Untenantable by the Service Failure calculated on a per square
foot basis beginning after the First Cure Period and ending at the time the
Premises are again suitable for use by Tenant for its intended purposes.

 

(2)           If the Service Failure beyond the control of Landlord renders more
than 25% of the Premises Untenantable, and is not cured within thirty (30) days
(“Second Cure Period”) after Landlord’s receipt of written notice of Service
Failure, Tenant may at its option make such repairs as are necessary to
eliminate the Service Failure, and Landlord shall pay to Tenant upon demand, the
cost of such repairs plus interest at the Default Rate (defined in
Section 18.B), such interest to accrue continuously from the date of payment by
Tenant until repayment by Landlord, or at Tenant’s election, after giving
Landlord written notice of Tenant’s intent to do so and Landlord’s failure to
pay the same to Tenant within 5 days after receipt of such notice.  Tenant may
offset any such unpaid amount from Rent payable hereunder, until such time as
Tenant has been fully reimbursed.

 

(3)           If the Service Failure beyond the control of Landlord renders more
than 25% of the Premises Untenantable, and is not cured by either Landlord or
Tenant (with Tenant being under no obligations to complete such cure) within one
hundred eighty (180) days (“Third Cure Period”) after Landlord’s receipt of
Tenant’s written notice of Service Failure, then Tenant, at its option,
exercised by written notice to Landlord prior to restoration of such service,
may terminate this Lease and all of its obligations for the remaining balance of
the Term, and any renewals or extensions thereof, whichever shall be applicable,
and the parties hereto shall be relieved of all liabilities and obligations
hereunder (other than those which expressly survive termination) as of the date
of Tenant’s written notice of termination pursuant to this Section 7.B.

 

C.            Third Party Services.  If Tenant desires any service which
Landlord has not specifically agreed to provide in this Lease, such as private
security systems or telecommunications services serving the Premises, Tenant
shall have the right to procure such service directly from a reputable third
party service provider (“Provider”) for Tenant’s own account at Tenant’s sole
cost and expense and subject to Landlord’s review and approval thereof

 

20

--------------------------------------------------------------------------------


 

(not to be unreasonably withheld, conditioned or delayed).  Tenant agrees that
it shall not be deemed an unreasonable condition of approval for Landlord to
require that Tenant’s security system be functionally compatible with the base
Building systems or that Tenant use a certain vendor or installer for Tenant’s
security system.  Subject to the foregoing, Landlord agrees that any such
Provider shall have the right to access the Building and install such Provider’s
equipment in the Building, subject to Landlord’s reasonable policies and
practices for the Building.

 

7.                                      Use of Electrical Services by Tenant.

 

A.            Landlord’s Electrical Service.  Subject to the terms of this
Lease, Landlord shall furnish building standard electrical facilities (including
transformers, risers, conduits, feeders, and switchboards) necessary to furnish
the Premises with electric power 24 hours a day, 7 days per week, for normal
office purposes, including the following (the “Building Standard Electricity”),
in each case measured in the aggregate over the Premises and as calculated using
the National Electrical Code (NEC) procedures:

 

(1)           Normal office equipment (including personal computers,
duplicating/reproduction/photocopy machines, employee lunchrooms, coffee bars,
executive or other dining areas, including kitchen equipment associated
therewith, vending machines) and other equipment operating at 120/208 volts up
to a maximum connected load of (5.5) VA per usable square foot (USF) of the
Premises.

 

(2)           Task and ambient lighting systems and other equipment operating at
277/480 volts up to a maximum connected load of (1.5) VA per USF of the
Premises.

 

(3)           Tenant shall be entitled to increase electrical facilities above
the Building Standard Electricity by additional connected load capacity of up to
two (2.0) VA per USF of the Premises at 277/480 volts available in the bus riser
(exclusive of base Building components such as heat, VAV terminal units, etc.)
for use by Tenant (the “Above-Standard Electricity”), if Tenant so requires in
connection with its permitted use of the Premises.  Any distribution equipment
(panels, transformers, conduit, wiring, etc.) required to deliver Above-Standard
Electricity shall be at Tenant’s cost and all consumption on this excess
equipment shall be separately metered and billed directly to Tenant by Landlord
and shall not be included in Operating Expenses.  Tenant will not, without
Landlord’s prior written consent (which consent shall not be unreasonably
withheld or delayed) in each instance, connect any fixtures, appliances or
equipment to the Building’s electric distribution system other than through
outlets existing on the Commencement Date or make any alteration or addition to
the electric system of the Premises existing on the Commencement Date.

 

B.            Electrical Consumption.  Landlord may, at any time and from time
to time, calculate Tenant’s actual electrical consumption in the Premises either
by a survey conducted by a reputable consultant selected by Landlord, or through
separate meters installed, maintained and read by Landlord, all at Landlord’s
expense (subject to Section 7.C and 7.D below).  Commencing on the Commencement
Date, Tenant shall pay its Pro Rata Share of electrical costs under
Section 4.D(10).  In addition, commencing on the date that Tenant receives its
certificate

 

21

--------------------------------------------------------------------------------


 

of occupancy for the Premises, Tenant shall pay (either in its own name and for
its own account as set forth in Section 7.C below, or as a reimbursement to
Landlord), in accordance with Sections 7.C and 7.D, the cost of any electrical
consumption in the Premises.  The furnishing of electrical services to the
Premises shall be subject to the rules, regulations and practices of the
supplier of such electricity and of any municipal or other governmental
authority regulating the business of providing electrical utility service. 
Except as expressly set forth in this Lease, Landlord shall not be liable or
responsible to Tenant for any loss, damage or expense which Tenant may sustain
or incur if either the quantity or character of the electrical service is
changed or is no longer available or no longer suitable for Tenant’s
requirements.

 

C.            Selection of Electrical Service Provider.  Landlord reserves the
right to select the provider of electrical services to the Building and/or the
Property.  To the fullest extent permitted by Law, Landlord shall have the
continuing right to change such utility provider.  At no time shall Landlord
charge Tenant more for electrical services than Landlord’s cost therefor, as
reasonably determined by Landlord, and any such charge shall specifically
exclude any administrative or similar fees that might otherwise be charged by
Landlord or its property manager with respect thereto. The foregoing
notwithstanding, Tenant shall have the ongoing right, at Tenant’s sole cost and
expense, to select the provider of electrical services to the Premises.

 

D.            Submetering.  Landlord or Tenant shall have the continuing right,
upon 30 days written notice, to install one or more submeters for the Premises
or portions thereof or equipment therein at Landlord’s expense, provided,
however, if the reason for the installation is to monitor Tenant’s electricity
usage and the usage is actually above that allocated to Tenant pursuant to
Section 7 (“Excess Usage”), then the submetering shall be at Tenant’s expense. 
However, if the submeter is installed for any reason other than because of
Tenant’s Excess Usage or to calculate the electrical usage of equipment utilized
greater than single-phase electrical current, then the submetering shall be at
Landlord’s expense.  If submetering is installed for the Premises, Landlord may
charge for Tenant’s actual electrical consumption monthly in arrears at
Landlord’s cost therefor, as reasonably determined by Landlord, with such method
of calculation to be described and delivered to Tenant.  Even if the Premises
are submetered, Tenant shall remain obligated to pay Tenant’s Pro Rata Share of
the cost of electrical services as provided in Section 4.D(10), except that
Tenant shall be entitled to a credit against electrical services costs equal to
that portion of the amounts actually paid by Tenant separately and directly to
Landlord which are attributable to building standard electrical services
submetered to the Premises.

 

8.                                      Repairs and Alterations.

 

A.            Tenant’s Repair Obligations.  Tenant shall, at its sole cost and
expense, promptly perform all maintenance and repairs to the Premises that are
not Landlord’s express responsibility under this Lease, and shall keep the
Premises in good condition and repair, ordinary wear and tear excepted, and
subject to any casualty or condemnation not required to be repaired by Tenant
and any janitorial services to be provided by Landlord pursuant to the terms
hereof.  Tenant’s repair obligations include, without limitation, repairs to: 
(1) floor covering and/or raised flooring; (2) interior partitions; (3) doors;
(4) the interior side of demising walls; (5) electronic, phone and data cabling
and related equipment (collectively, “Cable”) that is

 

22

--------------------------------------------------------------------------------


 

installed by or exclusively for the benefit of Tenant (or an occupant of the
Premises) and located in the Premises or other portions of the Building;
(6) supplemental air conditioning units, private showers and kitchens, including
hot water heaters, plumbing, dishwashers, ice machines and similar facilities
serving Tenant exclusively; (7) phone rooms used exclusively by Tenant;
(8) Alterations (defined below) performed by contractors retained by Tenant,
including related HVAC balancing; and (9) all of Tenant’s furnishings, trade
fixtures, equipment and inventory.  Prior to performing any such repair
obligation, Tenant shall give written notice to Landlord describing the
necessary maintenance or repair.  Upon receipt of such notice, Landlord may
elect either to perform any of the maintenance or repair obligations specified
in such notice, or require that Tenant perform such obligations by using
contractors approved by Landlord.  All work shall be performed at Tenant’s
expense in accordance with the rules and procedures described in Section 8.C
below.  If Tenant fails to make any repairs to the Premises for more than 15
days after notice from Landlord (although notice shall not be required if there
is an emergency), Landlord may, in addition to any other remedy available to
Landlord, make the repairs, and Tenant shall pay to Landlord the reasonable cost
of the repairs within 30 days after receipt of an invoice, together with an
administrative charge in an amount equal to (i) 5% of the cost of the repairs
for repairs costing from $0 through $99,999.99, or (ii) 4% of the cost of the
repairs for repairs costing from $100,000.00 through $199,999.99, or (iii) 3% of
the cost of the repairs for any repairs costing $200,000.00 or more.

 

B.            Landlord’s Repair Obligations.  Landlord shall keep and maintain
in good repair and working order (in a condition at least equivalent to
Comparable Buildings) and shall make repairs to and perform maintenance upon: 
(1) structural elements of the Property; (2) standard mechanical (including
HVAC), electrical, plumbing and fire/life safety systems serving the Property
generally; (3) Common Areas; (4) the roof of the Building; (5) exterior windows
of the Building; and (6) elevators serving the Building (collectively, the
“Building Elements”).  Landlord shall promptly make repairs (considering the
nature and urgency of the repair) for which Landlord is responsible.  All costs
of maintenance, operation and routine repair of the Building Elements shall be
included in Operating Expenses; however, if any of the foregoing maintenance or
repair is necessitated due to the acts or omissions of any Tenant Party (defined
in Article 12), Tenant shall pay the costs of such repairs or maintenance to
Landlord within 30 days after receipt of an invoice, together with an
administrative charge in an amount equal to 5% of the cost of the repairs.

 

C.            Alterations.  After the completion of the Tenant Improvements in
accordance with Exhibit D, Tenant shall not make alterations, additions or
improvements to the Premises in the Premises or other portions of the Building
(collectively, “Alterations”) without first obtaining the written consent of
Landlord in each instance, which consent shall not be unreasonably withheld,
conditioned or delayed.  However, Landlord’s consent shall not be required for
any Alteration that satisfies all of the following criteria (a “Minor
Alteration”):  (a) is of a cosmetic nature such as painting, wallpapering,
hanging pictures and installing carpeting; (b) is not visible from outside the
Premises or Building; (c) will not affect the systems or structure of the
Building; and (d) does not require work to be performed inside the walls or
above the ceiling of the Premises.

 

23

--------------------------------------------------------------------------------


 

D.            Multi-Tenant Corridors.  During the Term, any required
reconfiguration from a full floor to a multi-tenant floor with a tenant corridor
resulting from the initial location of the Premises or the taking of additional
previously unoccupied (first generation) space by Tenant pursuant to the rights
set forth in Rider No. 1 and Rider No. 3 of this Lease, shall be at Landlord’s
sole cost and expense, including the Building Standard finishes for such
corridor and elevator lobby. Any other required reconfiguration shall be at
Tenant’s cost.  Any and all alterations and modifications to the Premises in
connection therewith shall be subject to Landlord’s reasonable approval pursuant
to Section 8.C.

 

9.                                      Entry by Landlord.

 

Landlord, its agents, contractors and representatives may enter the Premises to
inspect or show the Premises (but if to show the Premises to a prospective
tenant, only during the last year of the Term or earlier if Tenant notifies
Landlord at an earlier time of its intention not to renew), to clean and make
repairs, alterations or additions to the Premises, and to conduct or facilitate
repairs, alterations or additions to any portion of the Building, including
other tenants’ premises; provided, however, that in the case of entering the
Premises for the purpose of making non-emergency repairs or additions or
alterations to the Building or other tenants’ premises, Landlord shall not enter
the Premises if any other means of performing such work is reasonably available
at no additional material cost.  Except in emergencies or to provide janitorial
and other Building services after Normal Business Hours, Landlord shall provide
Tenant with reasonable prior notice of entry into the Premises, which may be
given orally.    Entry by Landlord for any such purposes shall not constitute a
constructive eviction or entitle Tenant to an abatement or reduction of Rent. 
Landlord shall use commercially reasonable efforts in connection with any such
entry (except in the event of an emergency) to minimize any interference with
the operations and normal office routine of Tenant.

 

10.                               Assignment and Subletting.

 

A.            Landlord’s Consent Required.  Subject to the remaining provisions
of this Section 10, but notwithstanding anything to the contrary contained
elsewhere in this Lease, Tenant shall not assign, transfer or encumber any
interest in this Lease (either absolutely or collaterally) or sublease or allow
any third party to use any portion of the Premises (collectively or
individually, a “Transfer”) without the prior written consent of Landlord, which
consent shall not be unreasonably withheld, conditioned or delayed.  Any
attempted Transfer in violation of this Section 10 is voidable at Landlord’s
option.  Consent by Landlord to one or more Transfer(s) shall not operate as a
waiver of Landlord’s rights to approve any subsequent Transfers.  In no event
shall any Transfer or Permitted Transfer (defined in Section 10.D) release or
relieve Tenant from any obligation under this Lease, nor shall the acceptance of
Rent from any assignee, subtenant or occupant constitute a waiver or release of
Tenant from any of its obligations or liabilities under this Lease.  Landlord
agrees that Tenant shall be permitted to allow its clients, contractors and
vendors  (“Permitted Occupants”) to use up to 15% of Rentable Square Footage of
the Premises, and such use shall not be considered a Transfer nor otherwise
require Landlord’s consent.  No such use or occupancy shall operate to give any
such Permitted Occupants any right or interest in this Lease or any right to
exercise any right of Tenant hereunder, and such use and occupancy shall be
subject and subordinate to all of the terms, covenants and conditions of this

 

24

--------------------------------------------------------------------------------


 

Lease.  Additionally, any such use and occupancy by Permitted Occupants shall in
no way give to any such Permitted Occupant any rights or remedies against
Landlord.

 

B.            Consent Procedure.  As part of Tenant’s request for, and as a
condition to, Landlord’s consent to a Transfer, Tenant shall provide Landlord
with a complete copy (unexecuted) of the financial statements of the proposed
assignee or subtenant, proposed assignment or sublease and other contractual
documents, and such other information as Landlord may reasonably request. 
Landlord shall, by written notice to Tenant within 30 days of receipt of
Tenant’s notification and all of the information required pursuant to this
Section 10.B., either: consent to the Transfer by the execution of a consent
agreement in a reasonable form consistent with the terms of this Lease or
reasonably refuse to consent to the Transfer in writing, in which case Landlord
shall set forth, with specificity, the basis for its refusal.  If Landlord
refuses to consent to the Transfer, the Lease shall continue in full force and
effect as if Tenant had not requested Landlord’s consent to the proposed
Transfer.  Tenant shall pay Landlord a review fee of $1,500.00 for Landlord’s
review of any Permitted Transfer or requested Transfer.

 

C.            Change in Control of Tenant.  Except for a Permitted Transfer, if
Tenant is a corporation, limited liability company, partnership, or similar
entity, and if the entity which owns or controls a majority of the voting
shares/rights in Tenant at any time sells or disposes of such majority of voting
shares/rights, or changes its identity for any reason (including a merger,
consolidation or reorganization), such change of ownership or control shall
constitute a Transfer.  The foregoing shall not apply so long as, both before
and after the Transfer, Tenant is an entity whose outstanding stock is listed on
a recognized U.S. securities exchange, or if at least 25% of its voting stock is
owned by another entity, the voting stock of which is so listed.

 

D.            No Consent Required.  Notwithstanding any other provisions hereof,
without the prior written consent of Landlord, Tenant may assign this Lease or
sublease all or any portion of the Premises to:  (1) Tenant’s Affiliate (defined
below), (2) any entity resulting from a merger or consolidation with Tenant, or
(3) any entity succeeding to all or substantially all of the business and assets
of Tenant (a “Permitted Transferee”) provided that the following conditions are
satisfied in Landlord’s reasonable discretion:  (a)  no uncured Event of Default
exists, (b) the successor’s use of the Premises shall not conflict with the
Permitted Use or any exclusive usage rights granted to any other tenant in the
Building, and (c) in the event of an assignment of this Lease, such assignee
shall have a tangible net worth in accordance with generally accepted accounting
principles of at least equal to $20,000,000.00 (a “Permitted Transfer”).  In the
event of a Permitted Transfer, Tenant shall not be released from liability under
the Lease. The term “Affiliate” means any person or entity controlling,
controlled by or under common control with Tenant or Landlord, as applicable. 
Further, and not in limitation of the foregoing, Tenant and Hunter’s
Glen/Ford, Ltd., a Texas limited partnership, are deemed Affiliates for purposes
of this Section 10.  In addition, without the prior written consent of Landlord,
Tenant may assign this Lease or sublease or license all or any portion of the
Premises to or permit the Premises to be occupied by any member firm of Tenant,
or any entity comprised in whole or in part, of any former, current and/or
future division or group of Tenant, regardless of the form of such entity and
regardless of whether Tenant has or retains any ownership interest therein,
provided, however, any Alterations required as a result of such Permitted
Transfer shall be subject to Landlord’s reasonable approval and Section 8.C.

 

25

--------------------------------------------------------------------------------


 

E.            Subdivision of Space.  In connection with any assignment or
sublease permitted hereunder, Tenant shall have the right (but not the
obligation), at its sole cost and expense, to convert any single-tenant floor
within the Premises to a multi-tenant floor.  Any and all Alterations to the
Premises in connection therewith shall be subject to Landlord’s reasonable
approval and Section 8.C.

 

F.             Exercisable by Transferee.  Tenant shall have the right to
transfer to any Permitted Transferee pursuant to a Permitted Transfer of the
entire interest in this Lease the right to exercise all remaining extension
options, expansion options, preferential rights, right of first refusal, and any
other valid and unexercised rights Tenant has in connection with this Lease at
the time of Transfer.

 

G.            Expedited Arbitration for Unreasonable Withholding of Consent.  In
the event Tenant claims that Landlord unreasonably withheld its consent to a
proposed Transfer by Tenant, Tenant shall send Landlord a written notice within
5 days of Landlord’s decision to withhold consent (the “Dispute Notice”),
specifying the grounds on which Tenant claims the consent was unreasonably
withheld and electing to have the dispute resolved by an arbitration (the
“Arbitration”).   In the Dispute Notice, Tenant shall designate an arbitrator of
its selection who meets the qualifications provided below.  Within 5 days after
receipt of the Dispute Notice, Landlord shall notify Tenant of its selection of
an arbitrator who meets the qualifications provided below.  Landlord’s and
Tenant’s arbitrators shall then select a third, neutral arbitrator who meets the
qualifications provided below.  The Arbitration shall be held at such neutral
arbitrator’s office.  Each of the arbitrators shall (1) have at least ten
(10) years’ experience in either managing Class A office buildings or
representing owners in the leasing of Class A office buildings, (2) not have
represented Landlord or Tenant during the preceding five years, and (3) have
general experience and competence in determining the issue at hand, and being
registered with the American Arbitration Association (or its equivalent, should
the American Arbitration Association not then be in existence).  The Arbitration
shall be held on a mutually agreeable date which shall be no less than 10 days
and no more than 20 days after Landlord’s receipt of the Dispute Notice.  The
Arbitration shall be conducted in accordance with the rules of the American
Arbitration Association and the scope of the arbitrators’ inquiry and
determination shall be strictly limited to whether Landlord has been reasonable
in withholding its consent to the proposed Transfer.  The determination of the
majority of the arbitrators shall be conclusive and binding upon the parties and
shall be made within 5 days after completion of the Hearing.  The losing party
shall pay all of the fees and expenses of the 3 arbitrators.  In the event the
arbitrators find that Landlord unreasonably withheld its consent to the proposed
Transfer, Tenant may proceed with the proposed Transfer provided Tenant complies
with all the terms and conditions of this Lease.  The arbitrators’ decision may
be entered as a final judgment in the court records of the applicable
jurisdiction.

 

11.                               Liens.

 

If any mechanic’s or other liens are placed upon the Property, Premises or
Tenant’s leasehold interest in connection with any work or service done or
purportedly done by or for the benefit of Tenant, then Tenant shall, within 20
days of notice from Landlord of the filing of the lien, fully discharge the lien
by settling the claim which resulted in the lien or by bonding or

 

26

--------------------------------------------------------------------------------


 

insuring over the lien in the manner prescribed by the applicable lien Law.  If
Tenant fails to discharge the lien, then, in addition to any other right or
remedy of Landlord, Landlord may bond or insure over the lien or otherwise
discharge the lien.  Tenant shall reimburse Landlord for any amount paid or
incurred by Landlord to bond or insure over the lien or discharge the lien,
including, without limitation, reasonable attorneys’ fees, within 30 days after
receipt of an invoice from Landlord.

 

12.                               Indemnity and Waiver of Claims.

 

A.            Tenant’s Indemnity.  Subject to Section 14 and Section 20.B,
Tenant shall indemnify, defend and hold Landlord, its trustees, Affiliates,
subsidiaries, members, principals, beneficiaries, partners, officers, directors,
shareholders, employees, Mortgagee(s) (defined in Section 24) and agents
(including the manager of the Property) harmless against and from all
liabilities, obligations, damages, penalties, claims, actions, costs, charges
and expenses, including, without limitation, reasonable attorneys’ fees and
other professional fees, which may be imposed upon, incurred by or asserted
against any of such indemnified parties that arise out of or in connection with
any damage or injury (i) occurring in the Premises, except to the extent caused
by the negligence or willful misconduct of Landlord or any of its employees,
agents or contractors (collectively, “Landlord Parties”); (ii) occurring in
connection with or in any way related to Tenant’s Telecommunications Equipment,
except to the extent caused by the negligence or willful misconduct of Landlord
or any of the Landlord Parties; or (iii) occurring elsewhere in the Building or
on the Property to the extent caused by the negligence or willful misconduct of
Tenant or any assignees, subtenants and licensees claiming by, through or under
Tenant, or any of their respective agents, contractors, employees and invitees
(collectively, “Tenant Parties”).

 

B.            Landlord’s Indemnity.  Subject to Section 14 and Section 20.A,
Landlord shall indemnify, defend and hold Tenant, its trustees, members,
principals, beneficiaries, partners, officers, directors, shareholders,
employees and agents harmless against and from all liabilities, obligations,
damages, penalties, claims, actions, costs, charges and expenses, including,
without limitation, reasonable attorneys’ fees and other professional fees,
which may be imposed upon, incurred by or asserted against any of such
indemnified parties that arise out of or in connection with any damage or injury
occurring in the Premises, the Building or on the Property to the extent caused
by the negligence or willful misconduct of any of the Landlord Parties.

 

13.                               Insurance.

 

A.            Tenant’s Insurance.  Tenant shall carry and maintain the following
insurance (“Tenant’s Insurance”), at its sole cost and expense:  (1) commercial
general liability insurance applicable to the Premises and its appurtenances and
Tenant’s Telecommunications Equipment providing, on an occurrence basis, a
minimum combined single limit of $5,000,000 (coverage in excess of $1,000,000
may be provided by way of an umbrella/excess liability policy), and contractual
liability, including the indemnification provisions contained in this Lease; and
(2) special form (formerly “all risk”) property insurance on Tenant’s Property
and Tenant’s Telecommunications Equipment.  Any company underwriting any of
Tenant’s Insurance shall have an A.M. Best Insurance Guide rating of not less
than A-VIII.  All commercial general

 

27

--------------------------------------------------------------------------------


 

liability shall name Landlord (or any successor), Landlord’s property manager
and Landlord’s Mortgagee (if any and provided that Landlord has given Tenant 30
days prior written notice of the same), as “additional insureds” and shall be
primary with Landlord’s policy being secondary and noncontributory.  Tenant
shall provide Landlord with a certificate of insurance evidencing Tenant’s
Insurance prior to the earlier to occur of the Commencement Date or the date
Tenant is provided with possession of the Premises.  Tenant may maintain any of
its required insurance coverages under a blanket policy of insurance, provided
the same is sufficient to maintain the types and levels of insurance required
under this Lease.  If Tenant fails to comply with the foregoing insurance
requirements or to deliver to Landlord the certificates or evidence of coverage
required herein, and such failure continues for 15 days after delivery of notice
of such failure to Tenant, Landlord, in addition to any other remedy available
pursuant to this Lease or otherwise, may, but shall not be obligated to, obtain
such insurance and Tenant shall pay to Landlord on demand the premium costs
thereof, plus an administrative fee of 5% of such cost.

 

B.            Landlord’s Insurance.  Landlord shall maintain (1) commercial
general liability insurance applicable to the Property providing, on an
occurrence basis, a minimum of $5,000,000 per occurrence/general aggregate
(coverage in excess of $1,000,000 may be provided by way of an umbrella/excess
liability policy), and contractual liability, including the indemnification
provisions contained in this Lease; and (2) special form (formerly “all risk”)
property insurance on the Building and all improvements therein, including
flood, in the amount of the replacement cost thereof, as reasonably estimated by
Landlord.  Any company underwriting any of Landlord’s insurance required by this
Section 13.B shall have an A.M. Best Insurance Guide rating of not less than
A-VIII.  The foregoing insurance and any other insurance carried by Landlord may
be effected by a policy or policies of blanket insurance (provided the same is
sufficient to maintain the types and levels of insurance required under this
Lease).

 

14.                               Mutual Waiver of Subrogation.

 

Notwithstanding anything in this Lease to the contrary, Landlord and Tenant
shall cause their respective insurance carriers and any other party claiming
through or under such carriers, by way of subrogation or otherwise, to waive any
and all rights of recovery, claim, action or causes of action against the other
party and such other party’s trustees, principals, beneficiaries, partners,
officers, directors, agents, and employees, for any loss of or damage to or loss
of use of the Building, the Premises, any personal property of Landlord, any
additions or improvements to the Building or the Premises, or any contents
thereof, INCLUDING ALL RIGHTS (BY WAY OF SUBROGATION OR OTHERWISE) OF RECOVERY,
CLAIMS, ACTIONS OR CAUSES OF ACTION ARISING OUT OF THE NEGLIGENCE OF ANY
LANDLORD PARTIES OR THE NEGLIGENCE OF ANY TENANT PARTIES, which loss or damage
is (or would have been, had the insurance required by this Lease been carried)
covered by insurance.

 

15.                               Casualty Damage.

 

A.            Restoration or Termination by Landlord.  If all or any part of the
Premises are damaged by fire or other casualty, Tenant shall promptly notify
Landlord in writing.  Landlord shall have the right to terminate this Lease if: 
(1) the Building shall be damaged so that substantial alteration or
reconstruction of the Building shall be required (whether or not the

 

28

--------------------------------------------------------------------------------


 

Premises have been damaged) and Landlord elects not to restore the Building and
Landlord simultaneously terminates all other leases in the Building;
(2) Landlord is not permitted by Law to rebuild the Building in substantially
the same form as existed before the fire or casualty; (3) the Premises have been
materially damaged and there is less than 2 years of the Term remaining on the
date of the casualty and Tenant does not exercise any remaining option to renew
this Lease within 30 days after Tenant receives Landlord’s written election to
terminate this Lease; or (4) any Mortgagee requires that the insurance proceeds
be applied to the payment of the mortgage debt and Landlord does not have the
right under its loan agreement to require that such proceeds be made available
for the repair or reconstruction of the Building and Landlord elects not to
restore the Building and Landlord simultaneously terminates all other leases of
similarly affected tenants in the Building.  Landlord may exercise its right to
terminate this Lease by notifying Tenant in writing within 90 days after the
date of the casualty.  If Landlord does not terminate this Lease under this
Section 15.A, Landlord shall commence and proceed with reasonable diligence to
repair and restore the Building and/or the Premises to substantially the same
condition as existed immediately prior to the date of damage.  However, provided
Landlord has complied with Landlord’s requirements to purchase and maintain
insurance as set forth in this Lease, in no event shall Landlord be required to
spend more than the insurance proceeds received by Landlord.

 

B.            Timing for Repair; Termination by Either Party.  If all or any
portion of the Premises is damaged as a result of fire or other casualty, or
such fire or other casualty renders the general Building systems inoperable such
that a substantial portion of the Building cannot be used and occupied or the
Premises cannot be accessed or used for business operations, Landlord shall, as
soon as reasonably possible, cause an architect or general contractor selected
by Landlord to provide Landlord and Tenant with a written estimate of the amount
of time required to substantially complete the repair and restoration of the
Premises, using standard working methods (“Completion Estimate”).  If the
Completion Estimate indicates that the restoration of the Premises to its
condition prior to the casualty cannot be substantially completed within 300
days from the date of the fire or other casualty (or 90 days if the damage
occurs in the last year of the Term and Tenant does not elect to exercise any
then-unexercised renewal options), then regardless of anything in Section 15.A
above to the contrary, either party shall have the right to terminate this Lease
by giving written notice to the other of such election within 10 Business Days
after receipt of the Completion Estimate.  If neither party terminates this
Lease under this Section 15.B, then Landlord shall repair and restore the
Premises in accordance with, and subject to the limitations of, Section 15.A. 
If Landlord fails to complete such repairs to the Premises within 300 days from
the date of the fire or other casualty (or 90 days if the damage occurs in the
last year of the Term and Tenant does not elect to exercise any then-unexercised
renewal options), then Tenant shall have the right to terminate this Lease
following 60 days written notice given after such 300 day period, but prior to
completion of the repairs.

 

C.            Abatement.  In the event any portion of the Premises is
Untenantable as a result of a fire or other casualty, the Rent shall abate for
the portion of the Premises that is Untenantable until substantial completion of
the repairs and restoration required to be made by Landlord pursuant to
Section 15.B; provided, however, if the fire or casualty affects more than 75%
of the Premises, more than 75% of any floor within the Premises, or Tenant’s
access to and from the Premises or such floor, and Tenant elects not to use any
of the Premises or such floor,

 

29

--------------------------------------------------------------------------------


 

as the case may be, there shall be a full abatement of the Rent for the Premises
or such floor, as applicable.  Landlord and Tenant hereby waive the provisions
of any Law relating to the matters addressed in this Section 15, and agree that
their respective rights for damage to or destruction of the Premises shall be
those specifically provided in this Lease.

 

16.                               Condemnation.

 

Either party may terminate this Lease if the whole or any material part of the
Premises are taken or condemned for any public or quasi-public use under Law, by
eminent domain or private purchase in lieu thereof (a “Taking”).  Landlord shall
also have the right to terminate this Lease if there is a Taking of any portion
of the Building or Property which would leave the remainder of the Building
unsuitable for use as a mixed-use and retail office building in a manner
substantially comparable to the Building’s use prior to the Taking.  In order to
exercise its right to terminate this Lease under this Section 16, Landlord or
Tenant, as the case may be, must provide written notice of termination to the
other within 45 days after the terminating party first receives notice of the
Taking.  Any such termination shall be effective as of the date the physical
taking of the Premises or the portion of the Building or Property occurs.  If
this Lease is not terminated, the Rentable Square Footage of the Building, the
Rentable Square Footage of the Premises and Tenant’s Pro Rata Share shall, if
applicable, be appropriately adjusted by Landlord.  In addition, Rent for any
portion of the Premises taken or condemned shall be abated during the unexpired
Term effective when the physical taking of the portion of the Premises occurs. 
All compensation awarded for a Taking, or sale proceeds, shall be the property
of Landlord, any right to receive compensation or proceeds being expressly
waived by Tenant.  However, Tenant may file a separate claim at its sole cost
and expense for Tenant’s trade fixtures, equipment, furniture and other personal
property within the Premises (“Tenant’s Property”) and Tenant’s reasonable
moving and relocation expenses, loss of business and other claims that Tenant
may have.  Notwithstanding anything to the contrary set forth in this Lease, if
a Taking of any portion of the Premises leaves the balance unsuitable for
Tenant’s use as a mixed-use retail and office building, or if a Taking of any
portion of the Building permanently deprives the Premises or the Building of
reasonably adequate access or parking, then Tenant may terminate this Lease by
giving written notice to Landlord effective as of the date of Taking.

 

17.                               Events of Default.

 

Tenant shall be considered to be in default under this Lease upon the occurrence
of any of the following events of default (each, an “Event of Default”):

 

A.            Tenant’s failure to pay when due all or any portion of the Rent,
and such failure continues for 5 days after written notice from Landlord to
Tenant that Rent is past due (“Monetary Default”).

 

B.            Tenant’s failure (other than a Monetary Default) to comply with
any term, provision or covenant of this Lease, if the failure is not cured
within 30 days after written notice to Tenant.  However, if Tenant’s failure to
comply cannot reasonably be cured within 30 days, Tenant shall be allowed
additional time as is reasonably necessary (but in no event more than an
additional 90 days) to cure the failure so long as:  (1) Tenant commences to
cure the failure

 

30

--------------------------------------------------------------------------------


 

within 10 days following Landlord’s initial written notice, and (2) Tenant
diligently pursues a course of action that will cure the failure and bring
Tenant back into compliance with this Lease.

 

C.            Tenant becomes insolvent, files a petition for protection under
the U.S. Bankruptcy Code (or similar Law) or a petition is filed against Tenant
under such Laws and is not dismissed within sixty (60) days after the date of
such filing, makes a transfer in fraud of creditors or makes an assignment for
the benefit of creditors, or admits in writing its inability to pay its debts
when due.

 

18.                               Remedies.

 

A.                                    Landlord’s Remedies.  Upon any Event of
Default, and for so long as the same remains uncured (if curable), Landlord
shall have the right without notice or demand (except as provided in Section 17)
to pursue any of its rights and remedies at Law or in equity, including any one
or more of the following remedies:

 

(1)           Terminate this Lease, in which case Tenant shall immediately
surrender the Premises to Landlord.  If Tenant fails to surrender the Premises,
Landlord may, in compliance with applicable Law and without prejudice to any
other right or remedy, enter upon and take possession of the Premises and expel
and remove Tenant, Tenant’s Property and any parties occupying all or any part
of the Premises.  Tenant shall pay Landlord on demand the amount of all past due
Rent, all Costs of Reletting (defined below) and any deficiency that may arise
from reletting or the failure to relet the Premises.  “Costs of Reletting” shall
include commercially reasonable costs, losses and expenses incurred by Landlord
in reletting all or any portion of the Premises, including the cost of removing
and storing Tenant’s furniture, trade fixtures, equipment, inventory or other
property, repairing and/or demolishing the Premises, removing and/or replacing
Tenant’s signage and other fixtures, making the Premises ready for a new tenant,
including the cost of advertising, commissions, architectural fees, legal fees
and leasehold improvements, and any allowances and/or concessions provided by
Landlord.

 

(2)           Terminate Tenant’s right to possession of the Premises and change
the locks as permitted by Law, and, in compliance with applicable Laws, expel
and remove Tenant, Tenant’s Property and any parties occupying all or any part
of the Premises.  If Landlord terminates Tenant’s possession of the Premises
under this Section 18.A(2), Landlord shall have no obligation to post any notice
and Landlord shall have no obligation whatsoever to tender to Tenant a key for
new locks installed in the Premises.  Landlord may (but shall not be obligated
to) relet all or any part of the Premises, without notice to Tenant, for a term
that may be greater or less than the balance of the Term and on such conditions
(which may include concessions, free rent and alterations of the Premises) and
for such uses as Landlord in its reasonable discretion shall determine. 
Landlord may collect and receive all rents and other income from the reletting. 
Tenant shall pay Landlord on demand all past due Rent, all Costs of Reletting
and any deficiency arising from the reletting or failure to relet the Premises. 
Landlord shall not be responsible or liable for the failure to relet all or any
part of the Premises or for the failure to collect any Rent, except to the
extent provided in Section 18.C.  The re-entry or taking of possession of the
Premises shall not be construed as an election by Landlord to terminate this
Lease unless a written notice of termination of this Lease is given to Tenant.

 

31

--------------------------------------------------------------------------------


 

(3)           Cure such Event of Default for Tenant at Tenant’s expense.

 

(4)           Withhold or suspend payment of sums Landlord would otherwise be
obligated to pay to Tenant under this Lease or any other agreement.

 

(5)           Recover such other actual damages in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable Law, excluding
however, consequential, special and punitive damages.

 

B.                                    Tenant Not Relieved from Liabilities. 
Unless expressly provided in this Lease, the repossession or re-entering of all
or any part of the Premises or Landlord’s exercise of any other remedy either as
provided herein or otherwise, shall not relieve Tenant of its liabilities and
obligations under this Lease including, without limitation, Tenant’s liability
for the payment of Rent or any other damages Landlord may incur by reason of
Tenant’s breach.  In addition, Tenant shall not be relieved of its liabilities
under this Lease, nor be entitled to any damages hereunder, based upon minor or
immaterial errors in the exercise of Landlord’s remedies.  No right or remedy of
Landlord shall be exclusive of any other right or remedy.  Each right and remedy
shall be cumulative and in addition to any other right and remedy now or
subsequently available to Landlord at Law or in equity.  If Tenant fails to pay
any amount when due hereunder (after the expiration of any applicable grace or
cure period), Landlord shall be entitled to receive interest on any unpaid item
of Rent from the date initially due (without regard to any applicable grace
period) at a per annum rate equal to the lesser of 12% or the highest rate
permitted by Law (the “Default Rate”).  In addition, if Tenant fails to pay any
item or installment of Rent when due (after the expiration of any applicable
grace or cure period), Tenant shall pay Landlord an administrative fee equal to
5% of the past due Rent; provided, however, Landlord waives its right to impose
the administrative fee against Tenant for the first time in any consecutive 12
month period Tenant fails to pay any amount within 5 days after becoming due
under this Lease.  However, in no event shall the charges permitted under this
Section 18.B or elsewhere in this Lease, to the extent they are considered
interest under applicable Law, exceed the maximum lawful rate of interest.  If
any payment by Tenant of an amount deemed to be interest results in Tenant
having paid any interest in excess of that permitted by Law, then it is the
express intent of Landlord and Tenant that all such excess amounts theretofore
collected by Landlord be credited against the other amounts owing by Tenant
under this Lease.  Receipt by Landlord of Tenant’s keys to the Premises shall
not constitute an acceptance or surrender of the Premises.

 

C.                                    Mitigation of Damages.  For so long as an
Event of Default exists, Landlord shall use objectively reasonable efforts to
mitigate damages by reletting the Premises.   Notwithstanding Landlord’s duty to
mitigate its damages as provided herein, Landlord shall not be obligated (i) to
give any priority to reletting Tenant’s space in connection with its leasing of
space in the Building or any complex of which the Building is a part, or (ii) to
accept below market rental rates for the Premises or any rate that would
negatively impact the market rates for the Building.

 

D.            Waiver of Landlord’s Lien.  Landlord hereby expressly waives and
negates any and all statutory, contractual and constitutional landlord’s liens
and security interests on all property of Tenant now or hereafter placed in or
upon the Premises.

 

32

--------------------------------------------------------------------------------


 

E.            Landlord Defaults and Tenant Remedies.  Except as otherwise
provided in this Lease and specifically subject to Sections 3.F and 19, if
Landlord fails in the performance of any of Landlord’s obligations under this
Lease and such failure continues for 10 days with respect to monetary defaults
or 30 days (or such longer period of time as is reasonably necessary to remedy
such default, provided Landlord shall commence such cure within 30 days after
receipt of written notice from Tenant and continuously and diligently pursue
such remedy at all times until such default is cured) as to non-monetary
defaults, after in each instance Landlord’s receipt of written notice thereof
from Tenant, then Tenant shall be entitled to exercise any remedies that Tenant
may have at law or in equity.

 

19.                               Landlord Payment Defaults.

 

If Landlord fails to pay when due any portion of the Reimbursement Allowance
(subject to the provisions of the Work Letter), and such failure continues for a
period of thirty (30) days after written notice of such failure to Landlord (and
to any mortgagee of Landlord of which Tenant has received written notice or
entered into a subordination, attornment and non-disturbance agreement) from
Tenant, without amendment by or regard to any provision regarding the timing of
such failure becoming a default by Landlord hereunder, including the provisions
of Section 18.E hereof; then, in such event, Tenant may provide Landlord with a
second (2nd) written notice of the failure which states, in conspicuous bold
font “NOTICE: LANDLORD’S FAILURE TO RESPOND TO THIS NOTICE MAY RESULT IN TENANT
HAVING OFF- SET RIGHTS IN ACCORDANCE WITH THE LEASE.”, and if such failure is
not cured within 10 Business Days after such second (2nd) written notice from
Tenant to Landlord of the demand for such payment (without amendment by or
regard to any provision regarding the timing of such failure becoming a default
by Landlord hereunder, including the provisions of Section 18.E hereof), then,
and conditioned upon no Event of Default by Tenant then existing, Tenant may
offset the amounts thereof then due to Tenant, together with interest thereon at
the Default Rate, calculated from the date such amounts were due to Tenant until
so offset or otherwise reimbursed to Tenant, against Tenant’s obligation to pay
Rent hereunder.

 

20.                               Limitation of Liability.

 

A.            Landlord.  Tenant does hereby acknowledge and agree that none of
the owners (but does not excuse the co-owner entities that comprise Landlord
from liability), investors, members, stockholders, shareholders, partners,
officers, or directors of Landlord shall be liable for any default by Landlord
under this Lease or for the performance by Landlord of any of its obligations
under this Lease.  Anything in this Lease to the contrary notwithstanding,
Tenant agrees, on its behalf and on behalf of its successors and assigns, that
any liability or obligation of Landlord under this Lease shall only be enforced
against Landlord’s interest in the Property (including all rents, proceeds from
any sale or transfer, and insurance or condemnation award(s) in respect to such
Property), and no other property or assets of Landlord, disclosed or
undisclosed, will be subject to levy, execution or other enforcement procedure
for the satisfaction of Tenant’s remedies under or with respect to this Lease,
the relationship of Landlord and Tenant hereunder or Tenant’s use and occupancy
of the Premises. Tenant hereby waives all

 

33

--------------------------------------------------------------------------------


 

claims against all Landlord Parties for consequential, special or punitive
damages allegedly suffered by any Tenant Parties.

 

B.            Tenant.   Landlord does hereby acknowledge and agree that none of
the owners, investors, members, stockholders, shareholders, partners, officers,
or directors of the Tenant shall be liable for any default by Tenant under this
Lease or for the performance by Tenant of any of its obligations under this
Lease.  Landlord hereby agrees to look solely to the assets of Tenant for the
recovery of any damages arising out of Tenant’s default of its obligations under
this Lease or for the enforcement of the performance by Tenant of any of its
obligations under this Lease.  Landlord hereby waives all claims against all
Tenant Parties for consequential, special or punitive damages allegedly suffered
by any Landlord Parties.

 

21.                               No Waiver.

 

Either party’s failure to declare a default immediately upon its occurrence or
delay in taking action for a default shall not constitute a waiver of the
default, nor shall it constitute an estoppel.  Except as expressly provided
otherwise herein, either party’s failure to enforce its rights for a default
shall not constitute a waiver of its rights regarding any subsequent default.

 

22.                               Tenant’s Right to Possession.

 

Provided Tenant pays the Rent and fully performs all of its other covenants and
agreements under this Lease, Landlord covenants that Tenant shall have the right
to peacefully occupy the Premises, subject to the terms of this Lease.  This
covenant and all other covenants of Landlord shall be binding upon Landlord and
its successors only during its or their respective periods of ownership of the
Building, and shall not be a personal covenant of any Landlord Parties.

 

23.                               Holding Over.

 

Except for any permitted occupancy by Tenant under Section 27, if Tenant or any
party claiming by, through or under Tenant fails to surrender the Premises at
the expiration or earlier termination of this Lease, the continued occupancy of
the Premises shall be that of a tenancy at sufferance.  Tenant shall pay an
amount (on a per month basis without reduction for partial months during the
holdover) equal to 150% of the Base Rent and 100% of the OE Payment due for the
period immediately preceding the holdover; provided, however, so long as no
other uncured event of default exists under the Lease, for the first four
(4) months of any such holdover Tenant shall pay only 125% of such amount and
100% of the OE Payment. Tenant shall otherwise continue to be subject to all of
Tenant’s obligations under this Lease.

 

24.                               Subordination to Mortgages; Estoppel
Certificate.

 

Tenant accepts this Lease subject and subordinate to any mortgage(s), deed(s) of
trust, ground lease(s) or other lien(s) now or subsequently affecting the
Premises, the Building or the Property, and to renewals, modifications,
refinancings and extensions thereof (collectively, a “Mortgage”), provided that
Landlord delivers to Tenant a fully executed subordination and non-disturbance
agreement from Mortgagee (the “SNDA”) which shall be revised to incorporate

 

34

--------------------------------------------------------------------------------


 

commercially reasonable changes agreed upon by Tenant and such Mortgagee.  As a
condition to the effectiveness of this Lease, Landlord agrees to deliver to
Tenant an SNDA in form and content reasonably acceptable to Tenant in connection
with the execution of this Lease.  The party having the benefit of a Mortgage
shall be referred to as a “Mortgagee.”  In lieu of having the Mortgage be
superior to this Lease, a Mortgagee shall have the right at any time to
subordinate its Mortgage to this Lease.  If requested by a successor-in-interest
to all or a part of Landlord’s interest in this Lease, Tenant shall, without
charge, attorn to the successor-in-interest.  Tenant shall, within 10 Business
Days after receipt of a written request from Landlord, execute and deliver an
estoppel certificate to those parties as are reasonably requested by Landlord
(including a Mortgagee or prospective purchaser).  The estoppel certificate
shall include a statement certifying that this Lease is unmodified (except as
identified in the estoppel certificate) and in full force and effect, describing
the dates to which Rent and other charges have been paid, representing that, to
the best of Tenant’s knowledge, there is no default (or stating with specificity
the nature of the alleged default) and certifying other matters with respect to
this Lease that may reasonably be requested.

 

25.                               Attorneys’ Fees.

 

If either party institutes a suit against the other for violation of or to
enforce any covenant or condition of this Lease, or if either party intervenes
in any suit in which the other is a party to enforce or protect its interest or
rights, the prevailing party shall be entitled to all of its costs and expenses,
including, without limitation, reasonable attorneys’ fees.  The term “prevailing
party” is defined to mean the party who obtains a determination of wrongful
conduct by the other party regardless of whether actual damages are awarded.

 

26.                               Notice.

 

If a demand, request, approval, consent or notice (collectively, a “notice”)
shall or may be given to either party by the other, the notice shall be in
writing and delivered by hand or sent by registered or certified mail with
return receipt requested, or sent by overnight or same day courier service, or
sent by facsimile, at the party’s respective Notice Address(es) set forth in
Section 1.M, except that if Tenant has vacated the Premises (or if the Notice
Address for Tenant is other than the Premises, and Tenant has vacated such
address) without providing Landlord a new Notice Address, Landlord may serve
notice in any manner described in this Section or in any other manner permitted
by Law.  Each notice shall be deemed to have been received or given on the
earlier to occur of actual delivery (which, in the case of delivery by
facsimile, shall be deemed to occur at the time of delivery indicated on the
electronic confirmation of the facsimile) or the date on which delivery is first
refused, or, if Tenant has vacated the Premises or the other Notice Address of
Tenant without providing a new Notice Address, 3 days after notice is deposited
in the U.S. mail or with a courier service in the manner described above. 
Either party may, at any time, change its Notice Address by giving the other
party written notice of the new address in the manner described in this
Section 26.

 

35

--------------------------------------------------------------------------------


 

27.                               Reserved Rights.

 

This Lease does not grant any rights to light or air over or about the
Building.  Landlord excepts and reserves exclusively to itself the use of: 
(A) roofs, (B) telephone, electrical and janitorial closets, (C) equipment
rooms, Building risers or similar areas that are used by Landlord for the
provision of Building services, (D) rights to the land and improvements below
the floor of the Premises, (E)  improvements and air rights above the Premises,
(F) the improvements and air rights outside the demising walls of the Premises,
(G) the areas within the Premises used for the installation of utility lines and
other installations serving occupants of the Building, and (H) any other areas
designated from time to time by Landlord as service areas of the Building;
provided that Landlord’s use of such rights does not materially adversely affect
Tenant’s ability to use the Premises for the Permitted Use.    Notwithstanding
anything to the contrary contained herein, in the exercise of any of the
foregoing reserved rights set forth in this Section 27, and except as otherwise
permitted pursuant to this Lease, (1) Landlord shall use reasonable and diligent
efforts not to unreasonably interfere with (i) Tenant’s use and occupancy of or
its business operations in the Premises, (ii) its use of any and all Common
Areas of the Building including, without limitation, the Parking Facilities,
(iii) its use of and access to and egress from the Premises and the Building,
and (iv) Tenant’s signage rights granted under this Lease; (2) Landlord shall
not materially increase any of Tenant’s obligations hereunder or materially
diminish any of its rights hereunder, including, without limitation, increasing
any Rent obligations; and (3) Landlord shall not alter the nature or character
of the Building from a Class AA office building.  As used herein, “reasonable
and diligent efforts” shall include use of overtime labor so that work can be
performed after Normal Business Hours, if same can be accomplished without
material additional cost.

 

28.                               Surrender of Premises.

 

At the expiration or earlier termination of this Lease or Tenant’s right of
possession, Tenant shall quit and surrender the Premises to Landlord, broom
clean, and in good order, condition and repair, ordinary wear and tear and
casualty excepted, Tenant shall have no obligation to remove or restore any
improvements to the Premises or Building, or any cables installed in the
Premises or Building.  All improvements to the Premises shall be owned by
Landlord and shall remain upon the Premises without compensation to Tenant.  If
Tenant fails to remove any of Tenant’s Property upon termination of this Lease
or of Tenant’s right to possession, Landlord may deem all or any part of
Tenant’s Property to be abandoned and Landlord shall be entitled to retain or to
remove the same, and Landlord shall not be responsible for the value,
preservation or safekeeping thereof.  Title to any such abandoned Tenant’s
Property (except with respect to any Hazardous Material (defined in
Section 29.C)) shall be deemed to be immediately vested in Landlord.

 

29.                               Hazardous Materials.

 

A.            Restrictions.  No Hazardous Material (defined below) (except for
de minimis quantities of household cleaning products and office supplies used in
the ordinary course of Tenant’s business at the Premises and that are used, kept
and disposed of in compliance with Laws) shall be brought upon, used, kept or
disposed of in or about the Premises or the Property by any Tenant Parties or
any of Tenant’s transferees, contractors or licensees without Landlord’s prior
written consent, which consent may be withheld in Landlord’s sole and absolute
discretion.

 

36

--------------------------------------------------------------------------------


 

B.            Remediation.  Tenant shall promptly notify Landlord if it suspects
Contamination (defined below) in the Premises.  Any remediation of Contamination
caused by a Tenant Party or its contractors or invitees which is required by Law
or which is deemed necessary by Landlord, in Landlord’s opinion, shall be
performed by Landlord and Tenant shall reimburse Landlord for the cost thereof.

 

C.            Landlord Compliance.  For purposes of this Section 29, a
“Hazardous Material” is any substance the presence of which requires, or may
hereafter require, notification, investigation or remediation under any Laws or
which is now or hereafter defined, listed or regulated by any governmental
authority as a “hazardous waste”, “extremely hazardous waste”, “solid waste”,
“toxic substance”, “hazardous substance”, “hazardous material” or “regulated
substance”, or otherwise regulated under any Laws.  “Contamination” means the
existence or any release or disposal of a Hazardous Material, in, on, under, at
or from the Premises, the Building or the Property which may result in any
liability, fine, use restriction, cost recovery lien, remediation requirement,
or other government or private party action or imposition affecting any Landlord
Party.  For purposes of this Lease, claims arising from Contamination shall
include diminution in value, restrictions on use, adverse impact on leasing
space, and all costs of site investigation, remediation, removal and restoration
work, including response costs under CERCLA and similar statutes. Landlord
hereby agrees: (1) that the Building designs indicate no material amounts of
asbestos in the Premises, the Building or other portions of the Property and
(2) no investigation, administrative order, settlement, consent order or
agreement, or litigation with respect to a Hazardous Material is proposed or
threatened in writing by a governmental authority with respect to the Building
or other portions of the Property.  No notice, demand, claim, citation,
complaint, summons, request for information or other communication has been
received by Landlord from any governmental body claiming any violation of any
Hazardous Material Laws or any administrative or court order relating to
Hazardous Materials, except as disclosed to Tenant in writing.  Landlord will
use commercially reasonable efforts to contractually restrict tenants in the
Building from using the Building or any portion thereof for the manufacturing,
treatment, storage or disposal of Hazardous Materials, except as may be common
for use or storage in Class AA projects.  Landlord shall at all times be
responsible for the base Building’s compliance of the non-rentable portions of
the Building with all federal, state and local environmental protection laws,
rules, regulations, or ordinances, including, any administrative and court
orders relating to Hazardous Material, and shall pay for all costs or compliance
therewith except to the extent caused by Tenant or for which Landlord can look
to others contractually or legally bound for payment.  If at any time during the
Term Contamination occurs as a result of an act or omission of Landlord,
Landlord shall, at its expense (and not as an Operating Expense), promptly take
all actions necessary to comply with Laws and to return the Building and the
Property to its condition prior to such Contamination.

 

30.                               Miscellaneous.

 

A.            Governing Law; Jurisdiction and Venue; Severability; Paragraph
Headings.  This Lease and the rights and obligations of the parties shall be
interpreted, construed and enforced in accordance with the Laws of the state in
which the Property is located.  All obligations under this Lease are performable
in the county or other jurisdiction where the Property is located, which shall
be venue for all legal actions.  If any term or provision of this

 

37

--------------------------------------------------------------------------------


 

Lease shall be invalid or unenforceable, then such term or provision shall be
automatically reformed to the extent necessary to render such term or provision
enforceable, without the necessity of execution of any amendment or new
document.  The remainder of this Lease shall not be affected, and each remaining
and reformed provision of this Lease shall be valid and enforced to the fullest
extent permitted by Law.  The headings and titles to the Articles and Sections
of this Lease are for convenience only and shall have no effect on the
interpretation of any part of this Lease.  The words “include”, “including” and
similar words will not be construed restrictively to limit or exclude other
items not listed.

 

B.            Recording.  Neither Landlord nor Tenant shall record this Lease. 
Notwithstanding the foregoing, simultaneously with the execution of this Lease,
Landlord and Tenant shall enter into the Memorandum of Lease attached hereto as
Exhibit I for the purpose of recording the same, and Tenant may, at Tenant’s
expense, record the same.

 

C.            Force Majeure.  Whenever a period of time is prescribed for the
taking of an action by Landlord or Tenant, the period of time for the
performance of such action shall be extended by the number of days that the
performance is actually delayed due to strikes, acts of God, shortages of labor
or materials, war, terrorist attacks (including bio-chemical attacks), civil
disturbances and other causes beyond the reasonable control of the performing
party (“Force Majeure”).  Any delay in any obligation undertaken by a party
under this Lease resulting from Force Majeure shall be referred to herein as a
“Force Majeure Delay”.  However, Force Majeure Delays shall not extend any
period of time for the payment of Rent or other sums payable by either party or
any period of time for the written exercise of an option or right by either
party.

 

D.            Transferability; Release of Landlord.  Landlord shall have the
right to transfer and assign, in whole or in part, all of its rights and
obligations under this Lease and in the Building and/or Property referred to
herein, and upon such transfer Landlord shall be released from any further
obligations hereunder accruing after the date of such transfer, and, provided
that the successor in interest has assumed all of the obligations of Landlord
under this Lease, Tenant agrees to look solely to the successor in interest of
Landlord for the performance of such obligations.  Notwithstanding anything to
the contrary contained in this Lease, prior to the date that the Building is
Substantially Complete, Landlord shall not have the right to transfer or assign
this Lease to any other party other than to an Affiliate of Landlord or a
Mortgagee, without the written consent of Tenant, which shall not be
unreasonably withheld, conditioned or delayed.

 

E.            Brokers.  Tenant represents that it has dealt directly with and
only with Lincoln Property Company Commercial, Inc. (whose commission of
$1,265,386.00 shall be paid by Landlord pursuant to a separate written
agreement) in connection with this Lease.  Landlord represents that it has dealt
directly with and only with Myers Commercial, Inc. pursuant to a separate
written agreement in connection with this Lease.  TENANT AND LANDLORD SHALL EACH
INDEMNIFY THE OTHER AGAINST ALL COSTS, EXPENSES, ATTORNEYS’ FEES, LIENS AND
OTHER LIABILITY FOR COMMISSIONS OR OTHER COMPENSATION CLAIMED BY ANY BROKER OR
AGENT CLAIMING THE SAME BY, THROUGH OR UNDER THE INDEMNIFYING PARTY, OTHER THAN
THE BROKER(S) SPECIFICALLY IDENTIFIED ABOVE.

 

38

--------------------------------------------------------------------------------


 

F.             Authority; Joint and Several Liability.  Landlord covenants,
warrants and represents that each individual executing, attesting and/or
delivering this Lease on behalf of Landlord is authorized to do so on behalf of
Landlord, this Lease is binding upon and enforceable against Landlord, and
Landlord is duly organized and legally existing in the state of its organization
and is qualified to do business in the state in which the Premises are located. 
Similarly, Tenant covenants, warrants and represents that each individual
executing, attesting and/or delivering this Lease on behalf of Tenant is
authorized to do so on behalf of Tenant, this Lease is binding upon and
enforceable against Tenant; and Tenant is duly organized and legally existing in
the state of its organization and is qualified to do business in the state in
which the Premises are located.  If there is more than one Tenant, or if Tenant
is comprised of more than one party or entity, the obligations imposed upon
Tenant shall be joint and several obligations of all the parties and entities. 
Notices, payments and agreements given or made by, with or to any one person or
entity shall be deemed to have been given or made by, with and to all of them.
If there is more than one Landlord, or if Landlord is comprised of more than one
party or entity, the obligations imposed upon Landlord shall be joint and
several obligations of all the parties and entities.  Notices, payments and
agreements given or made by, with or to any one person or entity shall be deemed
to have been given or made by, with and to all of them.

 

G.            Time is of the Essence; Relationship; Successors and Assigns. 
Time is of the essence in this Lease.  This Lease shall create only the
relationship of landlord and tenant between the parties, and not a partnership,
joint venture or any other relationship.  This Lease and the covenants and
conditions in this Lease shall inure only to the benefit of and be binding only
upon Landlord and Tenant and their permitted successors and assigns.

 

H.            Survival of Obligations.  The expiration of the Term, whether by
lapse of time or otherwise, shall not relieve either party of any obligations
which accrued prior to or which may continue to accrue after the expiration or
early termination of this Lease.

 

I.             Full Agreement; Amendments.  This Lease contains the parties’
entire agreement regarding the subject matter hereof.  All understandings,
discussions, and agreements previously made between the parties, written or
oral, are superseded by this Lease, and neither party is relying upon any
warranty, statement or representation not contained in this Lease.  This Lease
may be modified only by a written agreement signed by Landlord and Tenant.  The
exhibits and riders attached hereto are incorporated herein and made a part of
this Lease for all purposes.

 

J.             Prohibited Persons and Transactions.  Tenant represents to
Landlord: (i) that neither Tenant nor any person or entity that directly owns a
10% or greater equity interest in it, nor any of its officers, directors or
managing members, is a person or entity with whom U.S. persons or entities are
restricted from doing business under regulations of the Office of Foreign Asset
Control (“OFAC”) of the Department of the Treasury (including those named on
OFAC’s Specially Designated and Blocked Persons List) or under Executive Order
13224 (the “Executive Order”) signed on September 24, 2001, and entitled
“Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit, or Support Terrorism”, or other Laws (each such person, a
“Prohibited Person”), (ii) that Tenant’s activities do not violate the
International Money Laundering Abatement and Anti-Terrorist Financing Act of
2001, or the

 

39

--------------------------------------------------------------------------------


 

regulations or orders promulgated thereunder, as they may be amended from time
to time, or other anti-money laundering Laws (the “Anti-Money Laundering Laws”),
and (iii) that throughout the Term of this Lease Tenant shall comply with the
Executive Order and with the Anti-Money Laundering Laws.  Likewise, Landlord
represents to Tenant: (i) that neither Landlord nor any person or entity that
directly owns a 10% or greater equity interest in it, nor any of its officers,
directors or managing members, is a Prohibited Person, (ii) that Landlord’s
activities do not violate Anti-Money Laundering Laws, and (iii) that throughout
the Term, Landlord shall comply with the Executive Order and with the Anti-Money
Laundering Laws.

 

K.            Tax Protest.         Landlord shall, within 30 days of receipt of
the yearly ad valorem tax valuation notice applicable to the Premises, deliver
such valuation notice to Tenant.  Together with such notice, Landlord shall
deliver notice to Tenant indicating whether Landlord will formally contest Tax
Expenses and the ad valorem valuation of the Project for such year with the
applicable taxing authorities.  If Landlord elects to formally contest Tax
Expense or the ad valorem valuation of the Project, Landlord shall keep Tenant
reasonably informed as to the progress of such contest, copy Tenant on material
communications regarding such contest, and deliver copies of all documentation
related to such contest to Tenant.  Landlord shall not settle any such contest
once commenced without first receiving Tenant’s written consent, which consent
shall not be unreasonably withheld.  If Landlord fails to deliver such notice or
elects not to formally contest Tax Expenses or the ad valorem valuation of the
Project, Tenant shall have the right to contest Tax Expenses and the ad valorem
valuation of the Project, in Landlord’s name and with the reasonable cooperation
of Landlord, with the applicable taxing authorities, within the time frames
established by Law.  Any savings realized (net of expenses) as a result of any
such tax contest shall be credited against Tax Expenses next coming due.

 

L.            Method of Calculation.  Tenant is knowledgeable and experienced in
commercial transactions and does hereby acknowledge and agree that the
provisions of this Lease for determining charges and amounts payable by Tenant
are commercially reasonable and valid and constitute satisfactory methods for
determining such charges and amounts as required by Section 93.012 of the Texas
Property Code.  TENANT FURTHER VOLUNTARILY AND KNOWINGLY WAIVES (TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW) ALL RIGHTS AND BENEFITS OF TENANT UNDER SUCH
SECTION, AS IT NOW EXISTS OR AS IT MAY BE HEREAFTER AMENDED OR SUCCEEDED.

 

M.           Waiver of Consumer Rights.  Tenant hereby waives all its rights
under the Texas Deceptive Trade Practices - Consumer Protection Act,
Section 17.41 et seq. of the Texas Business and Commerce Code, a law that gives
consumers special rights and protections.  After consultation with an attorney
of Tenant’s own selection, tenant voluntarily adopts this waiver.

 

N.            Counterpart Signatures.  This Lease may be executed and delivered
(including delivery in electronic format) in counterparts and each counterpart
so delivered which bears the signature of a party hereto shall be binding as to
such party, and all counterparts together shall constitute the same instrument.

 

40

--------------------------------------------------------------------------------


 

31.                               Special Provisions.

 

A.                                    Signage.  Subject to the approval of all
applicable governmental and quasi-governmental entities, and further subject to
all applicable Laws, Landlord hereby grants Tenant the right to have the
following signs at the Building identifying Tenant:

 

(1)           Tenant shall have the exclusive right to install and maintain
exterior lighted signage (the “Building Signage”) above the second level of the
exterior façade of the Building, and Landlord shall not permit or allow any
other signage to be installed above the second level of the exterior façade of
the Building.  Tenant’s Building Signage shall be installed on the exterior
façade of the Building facing Hillcrest Avenue and on the exterior façade of the
Building facing Daniel Avenue (such two façades being referred to as the
“Signage Facades”) above the sixth level of the Building, and Landlord shall
ensure that the Building will be designed and constructed to facilitate such
installation and to allow for the installation Building Signage without blocking
any of the windows of the Premises.

 

(2)           In the event that either Landlord or the Master Association ever
construct, or permit to be constructed, a monument sign on the Property, which
monument sign is not designated for use solely by the tenants of the Retail
Condominium Unit, Landlord agrees to install, display and maintain, at Tenant’s
sole expense, Tenant’s signage on such monument sign (the “Monument Signage”). 
In addition, no other tenant shall have signage positioned higher than Tenant’s
signage on the Monument Signage.

 

(3)           Landlord agrees to install elevator bank signage and/or Building
lobby signage identifying Tenant’s name or the name under which Tenant does
business.  This signage shall be the highest tenant identification signage and
shall be comparable in letter size and mounting height as any other tenant’s
signage in the main lobby of the Building (collectively, the “Elevator
Signage”).  Tenant’s portion of the Building Signage, the Monument Signage, and
the Elevator Signage shall collectively be referred to as “Tenant’s Signage”.

 

(4)           Upon final approval of Tenant’s Signage by both Landlord and
Tenant, including the size, material, construction and design of Tenant’s
Signage, the final approved rendering of Tenant’s Signage shall be inserted as
Exhibit H hereto.  Neither party shall unreasonably withhold, condition or delay
its consent to Tenant’s Signage.

 

(5)           Tenant, at its expense, shall obtain all necessary governmental
permits and certificates required for the installation and use of Tenant’s
Signage, as well as any approvals necessary under applicable Laws.  Tenant
acknowledges that Landlord has made no representation that any of Tenant’s
Signage will comply with applicable Law. Following Tenant’s compliance with the
requirements hereof for such Tenant’s Signage, Landlord shall erect the Tenant’s
Signage in accordance with the approved plans and specifications and any
reasonable requirements of Landlord in connection therewith, in a good and
workmanlike manner, in accordance with all applicable Laws. Following Landlord’s
construction and installation of the Tenant’s Signage, Tenant shall maintain
Tenant’s Signage in a good, working and safe condition and otherwise in
accordance with the terms of this Lease, and shall pay all costs associated with
such construction and any maintenance of Tenant’s Signage.  All utilities
serving Tenant’s Signage shall be submetered by Landlord, and Tenant shall be
solely responsible for the costs of all utilities serving Tenant’s Signage and
all costs in connection therewith.  Further, if Landlord

 

41

--------------------------------------------------------------------------------


 

elects to install an electronic Building directory in the ground floor lobby
area of the Building, the name and/or logo of Tenant (whose name and/or logo
shall be included in any such directory at all times during the Term of this
Lease) shall be organized and displayed in a manner reasonably determined by
Landlord.

 

B.            Riser Space.  During the Term, Landlord shall provide riser space
in the Building as mutually agreed upon by Landlord and Tenant, from, among
other locations, the Premises to the roof of the Building for purposes of any
Telecommunications Equipment (hereinafter defined).  Such riser space shall be
used for the installation of conduit containing control wiring and electrical
distribution cabling used to supply the Premises with emergency power, plus for
telecommunications wiring and fiber.  All costs and expenses associated with the
installation, operation, maintenances and insuring of the conduit shall be borne
by Tenant.  There shall be no rental cost to Tenant for the use of such riser
space unless such space penetrates rentable parking or storage areas.

 

C.            Supplemental HVAC.  Subject to all other applicable provisions of
this Lease, including without limitation the provisions of Section 8 hereof
pertaining to Alterations, Tenant shall have the right to install an additional
HVAC unit (the “Supplemental HVAC Unit”) to serve the Premises, such
Supplemental HVAC Unit to be installed either within the Premises or at such
other locations as Landlord shall designate in its sole but reasonable
discretion, and such Supplemental HVAC Unit to be installed in a good and
workmanlike manner, in compliance with all Laws, and at Tenant’s sole cost and
expense.  In addition, once any such Supplemental HVAC Unit is installed, except
as expressly set forth below, Tenant shall be responsible for the maintenance,
repair, upkeep and replacement of the same, all at Tenant’s sole cost and
expense.  Notwithstanding the foregoing, Landlord agrees that it will perform,
at Tenant’s request, the following services related to the Supplemental HVAC
Unit:  replacement of the Supplemental HVAC Unit’s air filters and replacement
of the Supplemental HVAC Unit’s water strainers (the “Landlord HVAC Work”).  The
Landlord HVAC Work will be performed at such times as reasonably determined by
Landlord after Tenant’s request therefor, taking into account timing to obtain
materials or other supplies needed, etc.  The Landlord HVAC Work will be
performed at Tenant’s cost and expense, with Tenant to pay any costs (including,
in addition to costs of materials, costs of labor at Landlord’s current rate for
any labor) associated with such Landlord HVAC Work within thirty (30) days after
receipt of Landlord’s invoice therefor.

 

D.            Telecommunications Antenna.  Landlord and Tenant agree that Tenant
shall have the right to no more than 400 square feet of space available for
Tenant on the roof of the Building for the installation of certain
telecommunications equipment (the “Telecommunications Equipment”), subject to
the provisions of this Section 31.D.  The following provisions shall apply with
respect to any such Telecommunications Equipment.  The quantity, type, size,
electrical and transmission capacity, location and other variables regarding
such Telecommunications Equipment shall be subject to Landlord’s prior approval
which shall not be unreasonably withheld, conditioned or delayed.  The
Telecommunications Equipment shall be installed in a good and workmanlike
manner, in compliance with all Laws, and at Tenant’s sole cost and expense, and
Tenant shall be responsible for all upkeep and replacement of the same, all at
Tenant’s sole cost and expense.  The Telecommunications Equipment will be used
only by Tenant and its Affiliates leasing space in the Building and not by any
third parties.  Tenant shall

 

42

--------------------------------------------------------------------------------


 

cause its Telecommunications Equipment not to interfere with the operations of
other equipment located on the roof of the Building, and Landlord will cause the
other equipment on the roof of the Building not to interfere with the operation
of Tenant’s Telecommunication Equipment. Within thirty (30) days of Landlord’s
invoice, which reimbursement obligation will survive termination of this Lease,
Tenant will reimburse Landlord for fifty percent (50%) of the cost of:
(A) removal of the Telecommunications Equipment, and (B) restoration of the
areas of the roof of the Building affected by Tenant’s Telecommunication
Equipment (ordinary wear and tear excepted) upon removal of the
Telecommunications Equipment after the end of the Term.

 

E.            Exclusivity.  Tenant, and its successor and assigns, shall have
the exclusive right in the Building to provide those activities permitted by Law
to be performed by a Financial Holding Company, as defined in the Bank Holding
Company Act of 1956 (12 U.S.C. § 1841, et seq.), including without limitation,
providing banking services, insurance services, financial services, and lending
services (the “Bank Holding Exclusive”); provided, however, the Bank Holding
Exclusive shall not apply to any Affiliate of Tenant or to any other occupant of
the Premises.  During the Term (including any renewal or extension thereof),
Landlord shall not lease any space to or allow the occupancy of any space, or
allow any signage, in or on, the Building or Property in violation of the Bank
Holding Exclusive, including without limitation, leasing or allowing the
occupancy of any space, or allowing any signage, in or on, the Building or
Property to any company, individual, or other business which is directly in
competition with Tenant (other than any Affiliate of Tenant or any other
occupant of the Premises), including for any banking services, insurance
services, financial services, or lending services use.

 

F.             Naming Rights.  So long as Tenant or any of its Affiliates leases
or occupies at least 36,445 Rentable Square Feet in the Building (the “Naming
Right Occupancy Threshold”), the Building shall be named “Hilltop Plaza”, and
Landlord shall not name the Building or Property, or rename, refer to, or allow
any marketing material or signage in, on, or relating to the Building or
Property, to any name other than “Hilltop Plaza”, without first obtaining the
written consent of Tenant, which consent may be withheld in Tenant’s sole and
absolute discretion.  Notwithstanding anything to the contrary contained in this
Section 31.F, so long as Tenant or any of its Affiliates satisfies the Naming
Right Occupancy Threshold, Tenant, or its successors and assigns, shall have the
right to rename the Building to a name reasonably acceptable to Landlord.  For
so long as (i) Tenant or any of its Affiliates has satisfied the Naming Right
Occupancy Threshold, and (ii) Landlord has not changed the Building name to a
name that does not contain the name “Hilltop” after first obtaining the written
consent of Tenant as set forth above, and (iii) Tenant and Tenant’s successors
or assigns have not renamed the Building to a name that does not contain include
the name “Hilltop” in the Building name as set forth above, Tenant hereby grants
to Landlord, without warranty, a license to use the name “Hilltop” in connection
with the Building name during the Term of this Lease.

 

[Signatures Appear on the Following Page]

 

43

--------------------------------------------------------------------------------


 

Landlord and Tenant have executed this Lease as of the Effective Date.

 

 

LANDLORD:

 

 

 

 

SPC PARK PLAZA PARTNERS LLC,

 

a Texas limited liability company

 

 

 

 

By:

First American Exchange Company, LLC,

 

 

a Delaware limited liability company,

 

 

its sole member and manager

 

 

 

 

 

 

 

 

By:

/s/ MARK A. BULLOCK

 

 

 

Mark A.  Bullock,

 

 

 

Legal Counsel

 

 

 

 

 

AND

 

--------------------------------------------------------------------------------


 

 

DIAMOND HILLCREST, LLC,

 

a Texas limited liability company

 

 

 

 

 

 

 

By:

/s/ GARY SHULTZ

 

 

Name:

Gary Shultz

 

 

Title:

Vice President

 

 

 

 

AND

 

--------------------------------------------------------------------------------


 

 

HTH HILLCREST PROJECT LLC,

 

a Texas limited liability company

 

 

 

 

 

 

 

By:

/s/ COREY PRESTIDGE

 

 

Name:

Corey Prestidge

 

 

Title:

Vice President

 

 

 

 

as co-owners

 

--------------------------------------------------------------------------------


 

 

TENANT:

 

 

 

HILLTOP HOLDINGS INC.,

 

a Maryland corporation

 

 

 

 

 

 

 

By:

/s/ COREY PRESTIDGE

 

 

Name:

Corey Prestidge

 

 

Title:

Executive Vice President and General Counsel

 

 

EXHIBITS AND SCHEDULES INTENTIONALLY OMITTED

 

--------------------------------------------------------------------------------

 